Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 1 of 95




        Exhibit 1
       Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 2 of 95




        CLIMATI~ CHANGI~ COALITION COMMON INTlmJ•: s'r AGREEMENT

         This Common Interest Agrccmi;:nt (''Agrccmcnl") is entered imo by the undersigned
Anorncys General of thi: States, Commonwealths, and Territories (the "Parties'') who arc
i11tcn:stcJ in advancing their u1mmon legal interests in limiting climate change and ensuring the
dissemination of accurate inform:..llion about climate change. The Pnnies mutually agree:

          I.      Common Legal Interests . ·1he Parties sh,u·c common legal intcn:sts with respect
to the following topics : (i) potcntinlly taking legal actions to compel or defend fc,kral measures
to limit greenhouse gas emissions. (ii) potentially conducting investigations of representations
made hy companies to investors, consumers and the public regarding fossil fuels, renewable
l!ncrgy and climatc changl!, (iii) potentially conducting investigations of possible ilkgal conduct
to limit or delay the implcrncmution and dcplo}mcnt of renewable energy technology,
(iv) potentially taking lcgul action 10 obtain comp liance \\ ith federal and st.itc laws governing the
construction and operation ol fossil fuel ,md n.~ncwabh.: energy infrastructure, or
( v) co1111:mplu1i11g undertaking one or more t)I' these lcgu l acti ons, inducting Iitigution (''Matters
of' l'ommo11 Interest'").

        2.      Shared Information. It is in thc Parties' individual and common imcrests 10 share
document~. mental impressions, strategics, and other information rcg,mling the J'vlmtcrs of
Common Interest and any related investigations and litigution (''Shared Information"). Slrnred
lnfi.mnation sh.Ill include (I) information shared in organizing ,1 meeting ol' the Parties on March
29. 2016, (2) information shared at .md after the March 29 meeting, pursuant tu an ornl 1.·01m11011
interest agreement into which the Parties entered at the meeting and renewed on April 12, 2016,
and (3) information shared alter the execution of this Agreemcnt.

         J.      I .c1!cnds on Document-;. To avoid misundcr:,tandings or inadverlenl disclosure,
all documents exchanged pursunnl to this /\gn:cmcnt should bear the legend "Confidential -
Protected by Common Jntcrc!>l Privilege" or words Lo that effect. I lowcvcr. the inadvertent
failure to include such a legend shall not waive any privilege or protection avnilablc under this
Agreement or otherwise. In addition, any Pm1y may. where appropriutc, ulso label documents
cxclwngeJ pursuant to this Agreement with other appropriate lcgcnJs. such as. for example,
"Altorncy-Clicnt Pri vileged" or '·Attorney Work Product." Or,11 Cl>mmunic.1tions ,1mong the
Parlic;; shall he deemed conlidential anJ protected under this :\gn:cmcnt when dbcussing
\-latters of' Common Interest.

          -L     Non-Waiver or J>rivile11c'l. fhc exchange of' Shared Information among Parties
including among Parties' staff and outside advisors docs not diminish in any way the
privileged and con11dcntial nature of such infornrntion. The Pai1ies retain all applicable
privileges and claims to confidentiality, including the attorney client privilege, work product
privilege, common interest privilege. lmv enforcement privikgc, deliberative process privilege
and exemptions from disclosure under any public records Jaws that may he asserted to protect
against disclosure of Shared Information to non-Panic<; (hereinafter collectively rdcrrcd lo as
''Pri vilcgcs").




                                                                                            OAG000184
      Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 3 of 95




         5.     Nondisclosure. Shared Jnfornrntion shall only be disclosed to: (i) Parties; (ii)
employees or agents of the Parties, including experts or expert witness1:s; (iii) government
officials involved with the enforcement of antitrust, environmental, consumer protection, or
securities laws who have agreed in writing to abide by the conlid1.:n1iality res1rictions or this
Agreement; (iv) <..riminal cnforceme11t authorities; (v) other persons, prO\•idcd th:tt ,di Parti1.:s
consent in advam:e, and (vi) other persons ,,s provided in paragraph 6. A Party who provides
Shared Information may also impose additional conditions on the disclosure ol' that Shured
Information. l'vothing in this Agreement prevents u Part} from using the Shared Information for
law enforcement purposes, <.;riminal or civil, including presentation at pre-trial and trial-related
proceedings, to the extent that such presentation docs not (i) conl1ict with other agreements that
the Party has entered into, (ii) interfere with the preservation of the Privileges, or (iii) conflict
with court orders and upplicablc law.

         6.    Notice of Potential Disclosure. The Parties agree and acknowledge that each
Pany is su~jcct to applicable freedom of informmion ur public records l.1w.s, and nothing in this
Agn:cmcnt is intcmh.:d to alter or limit tlw uisclosun: requirements of' such !:ms. If any Shared
Information is demanded under~, freedom of information or public records law or b subject to
any form or compulsory process in any proceeding ("Request") , Lhl.! Party n.:eciving the Request
shull: (i) immediately notify "II other Parties (or thdr dcsignees) in writing; (ii) cooperate wich
any Party in tht! course of responding lo the Request; and (iii) refuse to disclose any Shared
Information unless required by law.

        7.      111:id~ l>i.~dnsurc:. rr a Party discloses Shared Information to a person not
entitled to rcn:ive sud1 i11liin11a1iun u11<h:r this Agre\!ment, the disclosure shall be deemed tu be
inachcrtcnl :ind u11i111cnti1111al a11d shall 1101 h1.• constrne<l as a waiver of any Pai1y's right under
law or this Agr~cm1.:11l. Any Pa11y may seek additional re lid. as may be authori~ed by law.

        8.     Independently Obtained Information. Provided tlrnt no disclosure is made of
Shared Information obtained pursuant lo this Agreement, nothing in this Agn:cmcm shall
preclude a Par!) from (a) pursuing imkpendcntly any subject matter, including subjects rcflcctcd
in Shared l11lorm,1tion obtained by or subject to this Agreement or (b) using or disclosing any
inlurnrntion, documents, investigation,;, or any other materials independently obtained or
developed by such Party.

         9.      Related Liti1rntion. rhc l\inks continue to be bound by this Agreemelll in ,my
litigation or other proceeding that arises out of' the Matters of Common Interest.

        IO      J>urties to the ,\ 1.m·emcnt. Thi~ Agrccment may be executed in counterparts. All
potential Par1ies must sign for their participation to become effective.

         11.      Withdrawal. A Party may withdraw from this Agreement upon thi11y days written
noti<:c to ,Ill other Parties. Withdrawal shall not tcrmim1tc, or relieve the withdrawing Party of
an) obligation under this Agreement rcg~trc.ling Shared Information received by the withdrawing
Party bcfor1.: th1.: effective (h.tte of the withdrawul.

      12.       Modilkation. This writing is the complete /\gn.:umcnt between the Panics, and
un} modilit:ations must be approved in writing by all l'artics.




                                                    2
                                                                                          OAG000185
           Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 4 of 95




D,1tl'd:    mlv-1 (!       . 2016

                                     '-fPidi1 uaf/~
             -    I




                                       •     V    , · ·td~·1,:11
                                     Michele   an 'l                 <.'encr·li
                                     Supcrvt:ang t:pu\\:
                                           . .   r>       J •/\Homey  '     '
                                                I .., v 'Scc11on                         ·-
                                     Con:,umcr" ,u\           •    . I K·1111afa D. I· ams
                                                      .  ·v (,cncr,1     '            1
                                     Office ot nl\oinc,
                                                          f
                                     300 South Spring tree~, • u1
                                     Los Ange ks, CI\ )00 I.
                                                                   S le 170"
                                                                               -

                                     Tel. (213) 897-2000




                                                                                       OAG000186
Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 5 of 95




                    jl

                           •   --   7      ••
                           \.fat thew l. I 1;\ inc
                           /\!i~,1qa1 ,t i\lturncy l icn..:r,li
                           Ofliee oft hl! Attorney Ocrn:ra l
                           55 l-.lm St11.·d
                           P.O. I3o\ I :! O
                           II art ford . (' r 06 106




                                                                  OAG000187
Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 6 of 95




                                                   " I         .
    u                           - ..:,
                                                   '   \   l

                           l:li;abdli Wilkiu::
                           Senior Counsel to the Attorney General*
                           Offic~ of the Attorney General for the District of
                           Columbia
                           441 4th Street N.W. Suite I lOOS
                           Washington, D.C. 20001
                            (202) 724-5568
                           cl izah~th. wilkins@dc.gov

                           • Admitted to practice only in Morylnnd. Pruclicing rn the
                           District of Columbia under the direct supervision of Natulic 0.
                           Ludnwcy, a member of the D.C. Bur pursumt to D.C. Coun of
                           Appeals Ruic 49(c).




                               5
                                                                            OAG000188
         Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 7 of 95




                                          /_/,,      ~
Dated:                    , 2016     -
                                       ____.-_-~-~7 ,d
                                           .,/..--7
                                   /-1~::;;:;::;-      .~ .           .
                                                                7'1-~-._..c_
                                    James P. Gignac
                                    Environmental and Energy Counsel
                                    Illinois Attorney General's Office
                                    69 W. Washington St., 18th Floor
                                    Chicago, IL 60602
                                    (312) 814-0660
                                    j5 ignac@at'l.state.1l.us




                                            6
                                                                               OAG000189
     Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 8 of 95




Dated: April 29, 2016

                                Cl IRISTOPHE COl RCI 11:SNf-
                                Assistant Attorney General
                                Chief, Environmental Protcdion Division
                                One Ashburlon Place
                                Boston, MA 02108
                                christophe.courchesne@state.ma.us




                                   7
                                                                     OAG000190
        Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 9 of 95




            J\
Dated   r                        ,J   , 2016   (            '           '   l
                                                                        ( ~ ~--
                 1,-.   I   '.
                                               .        .       \. J\
                                                   .111(i1ua N)\ucrba~il
                                                   :\s~is1~111· ,\llornt.·y General
                                                   200 Samt Paul Place
                                                   Bultunorc, Maryland 21202
                                                   (410) 576-6311
                                                   jaucrboch@oag. state. md. us




                                                        8
                                                                                      OAG000191
    Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 10 of 95




Duted:   t/lA.y   5'   _   ,2016
                                   .
                                           tf.,;-,;/t--~&1/::~/
                                       / . ··· - --       C: -
                                                               . . .: ....;,
                                   <lcrnld D. Reid
                                   Assistant Attorney Gencrnl
                                    Chief, Nutural Resources Division
                                    Maine Office of the Attorney Genernl
                                   (207) 626-8545
                                   jerry.rnid@1nnine.gov




                                       9
                                                                               OAG000192
    Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 11 of 95




                   I
           ' •It I ' '
Signalure: / _! ·
                       /)/'},.fJ/1
                        v1 J--
                           I
                                 .
                                    •
                                     '
                                     ..
                                      --•• /f)1
                                   "-::?· &-v~/),tl.__
                                             !
                                                         IJ>at1::_   s/ lu I tlJ;
                                                                       I    •   • -   -
          /i.:.;rcn D Olson
          Deputy Atlorney Generul
         Minnesota Attorney <Jcn~ral's Office
         445 Mmncsota Street, S\1ile 900
         St. Paul, MN 55101
         (651)757-1370
         lmren.olson@ag .state .mn. us




                                                 10
                                                                                      OAG000193
      Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 12 of 95




Dated :                . 2016
                                         -
                                 JOSEPH A. FOSTER, ATJ ORNEY GCNERAL
                                                                     -
                                 K. Allen Broob, Sen~or Assistant Anorncy G!!neral
                                 11 Capitol Strce:
                                 Concord, NH 03301
                                 (603) 27i-3679
                                 allc:n.brook~@doj.nh.cov




                                   11
                                                                         0AG000194
        Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 13 of 95




                •l \
lh!t:tl ;
            ;
                       '.      , 2016
                       '   .
                           L

                                        Tania Maestas
                                        Deputy Attorney General Civil Affairs
                                        Office of the New Mexico Attorney General
                                        PO Drawer 1508
                                        Santa Fe, NM 87504




                                            J2
                                                                               OAG000195
           Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 14 of 95




Oat\.'d.           ' )
                   (,      2< l G    li, l ..,.J1-, (.
                                                     ~
                                                         (I
                                                         ./\
                                    Monica Wagner
                                    Dt:puty Chief
                                    Enviromncntal Prnt1.:Ctll)n Bureau
                                    Office of the Anorney Cicncral ol Nt:\\ York
                                                       ti·
                                    120 Broadway, 26 tloor
                                    New Y11rk, I\ Y 111.:171
                                    212-416-6 , 'i I




                                            It
                                                                                   OAG000196
Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 15 of 95
                                                                                  - -   ..   -,


                , 20 16      1) ()
                             I          ,
                            II .- ,,,.~- .
                                             ~   ._       . -
                                                      c::::.
                                                                .·
                                                                     ,I

                          l'fI ( if.~T.ihat -               -- --
                          x;;:,rncy'•i)l-(  hargc , Natural Resources Section
                          General C1,·o ~cl Division
                          Or1::gon Department of Justice
                          1162 Court St. NE, Salem, OR 97301-4096
                          971.673 .1943 (Tue, Thu, Fri) (Portland)
                          503 .947.4593 (Mon, Wed) (Sal1::m)
                          503.929.7553 (Mobile)




                                 l4
                                                                          OAG000197
         Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 16 of 95




Doted:
                                   - · - --~li
                                   Gregory S. . ·lrn ·.
                                   Special Assis~ llomcy (km:ra
                                   Rhode Island Depattment of Attorney General
                                   150 South Main Street Providence, RI 02903
                                   Tel.: (40 l) 274 4400, Ext. 2400
                                                 9




                                        15
                                                                            OAG000198
      Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 17 of 95



                                                         '/

Dated: May 9, 2016                ~!>/-f:(tie: 1
                                 Rhodes B. Ritenour
                                 Deputy Attorney General
                                 Civil Litigation Division
                                 Office of the Attorney General
                                 900 East Main Street
                                 Richmond, VA 23219
                                 Office: (S04) 786-6731
                                 E-mail: RR.itenour@oag.state.va. us

                              c;f_.v ;,/_})~1.)) ..
                               t1:"1m W. Daniel
                                  Deputy Attorney G~neral
                                 Commerce, Environmental, and Technology
                                 Division
                                 Office of the Attorney General
                                 900 East Main Street
                                 Richmond, VA 23219
                                 Office: (804) 786-6053
                                 E-mail: JDaniel@oag.state.vo.us




                                      16
                                                                       OAG000199
     Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 18 of 95




Dated: Moy
                yr,
             /U. 20 l 6   ~ )~ L               /
                                                 /
                                                              )        -
                                                                  nL/,;d)
                                (~ eA. Uum:j}(''./J;_ -
                                lkpu y A11orn1.:) (1(:n ral
                                Depa llllt!lll of .lu:,t£
                                34-38 Kronprindscns Gade
                                GERS Complex. 2nd tlr.
                                St. Thomas. VI 00802
                                (340) 774-5666. ext 10 I
                                (340) 776-3494 (Fax)
                                Rcni:e.gumbs@doj.vi.gov




                                    l7
                                                                       OAG000200
Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 19 of 95




                            if'~~J4~-P.-,
                            Nichola:; F. Pcrsamp11.:n
                            Assistant Attorney General
                            Office of the Attorney General
                            J09 State Street
                            Montpelier, VT 05609-1001
                            (802)-828-6902
                            nick.persampieri@vennont.gov




                              18
                                                             OAG000201
     Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 20 of 95




                I
Dated:       ../.--   , 2016

                                Laura J. Watson
                                Senior Assistant Attomcy General
                                Washington State Office of the Attorney General
                                (360)-5 86-67 43
                                Laura. watson@atg.wa.gov




                                    P)
                                                                        OAG000202
Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 21 of 95




         Exhibit 2
    Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 22 of 95



           AGs United For Clean Power Press Conference
                          March 29, 2016: 11:35 am – 12:32 pm

AG Schneiderman: Thank you, good morning. I’m New York’s Attorney General,
                 Eric Schneiderman. I thank you for joining us here today for what
                 we believe and hope will mark a significant milestone in our
                 collective efforts to deal with the problem of climate change and
                 put our heads together and put our offices together to try and take
                 the most coordinated approach yet undertaken by states to deal
                 with this most pressing issue of our time. I want to thank my co-
                 convener of the conference, Vermont Attorney General, William
                 Sorrell, who has been helping in joining us here and been
                 instrumental in making today’s events possible, and my fellow
                 attorneys general for making the trip to New York for this
                 announcement. Many of them had been working for years on
                 different aspects of this problem to try and preserve our planet and
                 reduce the carbon emissions that threaten all of the people we
                 represent. And I’m very proud to be here today with Attorney
                 General George Jepsen of Connecticut, Attorney General Brian
                 Frosh of Maryland, Attorney General Maura Healey of
                 Massachusetts, Attorney General Mark Herring of Virginia, and
                 Attorney General Claude Walker of the U.S. Virgin Islands.

                        We also have staff representing other attorneys general from across
                        the country, including: Attorney General Kamala Harris of
                        California, Matt Denn of Delaware, Karl Racine of the District of
                        Columbia, Lisa Madigan of Illinois, Tom Miller of Iowa, Janet
                        Mills of Maine, Lori Swanson of Minnesota, Hector Balderas of
                        New Mexico, Ellen Rosenblum of Oregon, Peter Kilmartin of
                        Rhode Island and Bob Ferguson of Washington.

                        And finally, I want to extend my severe thanks to Vice President
                        Al Gore for joining us. It has been almost ten years since he
                        galvanized the world’s attention on climate change with his
                        documentary An Inconvenient Truth.

                        And, I think it’s fair to say that no one in American public life
                        either during or beyond their time in elective office has done more
                        to elevate the debate about climate change or to expand global
                        awareness about the urgency of the need for collective action on




*      The following transcript of the AGs United For Clean Power Press Conference, held on March 29,
       2016, was prepared by counsel based on a video recording of the event, which is available at
       http://www.ag.ny.gov/press-release/ag-schneiderman-former-vice-president-al-gore-and-
       coalitionattorneys-general-across.




                                                1
Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 23 of 95



      AGs United For Clean Power Press Conference
                March 29, 2016: 11:35 am – 12:32 pm

              climate change than Vice President Gore. So it’s truly an honor to
              have you here with us today.

              So we’ve gathered here today for a conference – the first of its
              kind conference of attorneys general dedicated to coming up with
              creative ways to enforce laws being flouted by the fossil fuel
              industry and their allies in their short-sighted efforts to put profits
              above the interests of the American people and the integrity of our
              financial markets. This conference reflects our commitment to
              work together in what is really an unprecedented multi-state effort
              in the area of climate change. Now, we have worked together on
              many matters before and I am pleased to announce that many of
              the folks represented here were on the Amicus Brief we submitted
              to the United States Supreme Court in the Friedrichs v. California
              Teachers Association case. We just got the ruling that there was a
              four-four split so that the American labor movement survives to
              fight another day. And thanks, thanks to all for that effort and
              collaboration. It shows what we can do if we work together. And
              today we are here spending a day to ensure that this most important
              issue facing all of us, the future of our planet, is addressed by a
              collective of states working as creatively, collaboratively and
              aggressively as possible.

              The group here was really formed when some of us came together
              to defend the EPA’s Clean Power Plan, the new rules on
              greenhouse gases. And today also marks the day that our coalition
              is filing our brief in the Court of Appeals for the District of
              Columbia. In that important matter we were defending the EPA’s
              rules. There is a coalition of other states on the other side trying to
              strike down the rules, but the group that started out in that matter
              together was 18 states and the District of Columbia. We call
              ourselves The Green 19, but now that Attorney General Walker of
              the Virgin Islands has joined us our rhyme scheme is blown. We
              can’t be called The Green 19, so now we’re The Green 20. We’ll
              come up with a better name at some point.

              But, ladies and gentlemen, we are here for a very simple reason.
              We have heard the scientists. We know what’s happening to the
              planet. There is no dispute but there is confusion, and confusion
              sowed by those with an interest in profiting from the confusion and
              creating misperceptions in the eyes of the American public that
              really need to be cleared up. The U.S. Defense Department, no
              radical agency, recently called climate change an urgent and




                                    2
Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 24 of 95



      AGs United For Clean Power Press Conference
                March 29, 2016: 11:35 am – 12:32 pm

              growing threat to our national security. We know that last month,
              February, was the furthest above normal for any month in history
              since 1880 when they started keeping meteorological records. The
              facts are evident. This is not a problem ten years or twenty years
              in the future. [There are] people in New York who saw what
              happened with the additional storm surge with Super Storm Sandy.
              We know the water level in New York Harbor is almost a foot
              higher than it was. The New York State Department of
              Environmental Conservation, not some radical agency, predicts
              that if we continue at this pace, we’ll have another 1.5 feet of water
              in New York Harbor. It’ll go up by that much in 2050. So today,
              in the face of the gridlock in Washington, we are assembling a
              group of state actors to send the message that we are prepared to
              step into this breach. And one thing we hope all reasonable people
              can agree on is that every fossil fuel company has a responsibility
              to be honest with its investors and with the public about the
              financial and market risks posed by climate change. These are
              cornerstones of our securities and consumer protection laws.

              My office reached a settlement last year based on the enforcement
              of New York securities laws with Peabody Energy. And they
              agreed to rewrite their financials because they had been misleading
              investors and the public about the threat to their own business plan
              and about the fact that they had very detailed analysis telling them
              how the price of coal would be going down in the face of actions
              taken by governments around the world. But they were hiding it
              from their investors. So they agreed to revise all of their filings
              with the SEC. And the same week we announced that, we
              announced that we had served a subpoena on ExxonMobil
              pursuing that and other theories relating to consumer and securities
              fraud. So we know, because of what’s already out there in the
              public, that there are companies using the best climate science.
              They are using the best climate models so that when they spend
              shareholder dollars to raise their oil rigs, which they are doing,
              they know how fast the sea level is rising. Then they are drilling in
              places in the Arctic where they couldn’t drill 20 years ago because
              of the ice sheets. They know how fast the ice sheets are receding.
              And yet they have told the public for years that there were no
              “competent models,” was the specific term used by an Exxon
              executive not so long ago, no competent models to project climate
              patterns, including those in the Arctic. And we know that they
              paid millions of dollars to support organizations that put out
              propaganda denying that we can predict or measure the effects of




                                   3
   Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 25 of 95



         AGs United For Clean Power Press Conference
                   March 29, 2016: 11:35 am – 12:32 pm

                 fossil fuel on our climate, or even denying that climate change was
                 happening.

                 There have been those who have raised the question: aren’t you
                 interfering with people’s First Amendment rights? The First
                 Amendment, ladies and gentlemen, does not give you the right to
                 commit fraud. And we are law enforcement officers, all of us do
                 work, every attorney general does work on fraud cases. And we
                 are pursuing this as we would any other fraud matter. You have to
                 tell the truth. You can’t make misrepresentations of the kinds
                 we’ve seen here.

                 And the scope of the problem we’re facing, the size of the
                 corporate entities and their alliances and trade associations and
                 other groups is massive and it requires a multi-state effort. So I am
                 very honored that my colleagues are here today assembling with
                 us. We know that in Washington there are good people who want
                 to do the right thing on climate change but everyone from
                 President Obama on down is under a relentless assault from well-
                 funded, highly aggressive and morally vacant forces that are trying
                 to block every step by the federal government to take meaningful
                 action. So today, we’re sending a message that, at least some of us
                 – actually a lot of us – in state government are prepared to step into
                 this battle with an unprecedented level of commitment and
                 coordination.

                 And I now want to turn it over to my great colleague, the co-
                 convener of this conference, Vermont Attorney General William
                 Sorrell.

AG Sorrell:      I am pleased that the small state of Vermont joins with the big state
                 of New York and are working together to make this gathering
                 today a reality. Truth is that states, large and small, have critical
                 roles to play in addressing environmental quality issues. General
                 Schneiderman has mentioned our filing today in the D.C. Circuit
                 on the Clean Power Plan case. Going back some time, many of the
                 states represented here joined with the federal government suing
                 American Electric Power Company, the company operating several
                 coal-fired electric plants in the Midwest and largely responsible for
                 our acid rain and other air quality issues in the eastern part of the
                 United States, ultimately resulting in what I believe to date is the
                 largest settlement in an environmental case in our country’s
                 history. With help from a number of these states, we successfully
                 litigated Vermont’s adoption of the so-called California standard



                                      4
   Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 26 of 95



           AGs United For Clean Power Press Conference
                      March 29, 2016: 11:35 am – 12:32 pm

                    for auto emissions in federal court in Vermont, now the standard in
                    the country. And right down to the present day, virtually all of the
                    states represented today are involved in looking at the alleged
                    actions by Volkswagen and the issues relating to emissions from
                    tens of thousands of their diesel automobiles.

                    But today we’re talking about climate change which I don’t think
                    there’s any doubt, at least in our ranks, is the environmental issue
                    of our times. And in order for us to effectively address this issue,
                    it’s going to take literally millions of decisions and actions by
                    countries, by states, by communities and by individuals. And, just
                    very briefly, Vermont is stepping up and doing its part. Our
                    legislature has set goals of 75% reduction – looking from a 1990
                    base line – a 75% reduction in greenhouse gas emissions by 2050.
                    Similarly, our electric utilities have a goal of 75% use of renewable
                    energy sources by 2032. So, we’ve been doing our part. Our
                    presence here today is to pledge to continue to do our part. I’m
                    mindful of the fact that I’m between you and the real rock star on
                    this issue, and so I’m going to turn it back to General
                    Schneiderman to introduce the next speaker.

AG Schneiderman: Thank you. Thank you. I’m not really a rock star.

                                     [Laughter]

                    Thank you Bill. It’s always a pleasure to have someone here from
                    a state whose U.S. senator is from Brooklyn.

                                     [Laughter]

                    And doing pretty well for himself. So, Vice President Gore has a
                    very busy schedule. He has been traveling internationally, raising
                    the alarm but also training climate change activists. He rearranged
                    his schedule so he could be here with us to day to meet with my
                    colleagues and I. And there is no one who has done more for this
                    cause, and it is a great pleasure to have him standing shoulder to
                    shoulder with us as we embark on this new round in what we hope
                    will be the beginning of the end of our addiction to fossil fuel and
                    our degradation of the planet. Vice President Al Gore.

VP Gore:            Thank you very much, Eric. Thank you. Thank you very much.

                                     [Applause]




                                         5
Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 27 of 95



      AGs United For Clean Power Press Conference
                March 29, 2016: 11:35 am – 12:32 pm

              Thank you very much, Attorney General Schneiderman. It really
              and truly is an honor for me to join you and your colleagues here,
              Bill Sorrell of Vermont, Maura Healey of Massachusetts, Brian
              Frosh of Maryland, Mark Herring of Virginia, George Jepsen of
              [Connecticut] and Claude Walker from the U.S. Virgin Islands,
              and the ten (let’s see 1, 2, 3, 4, 5) how many other – ten other
              states . . . eleven other state attorneys general offices that were
              represented in the meetings that took place earlier, prior to this
              press conference.

              I really believe that years from now this convening by Attorney
              General Eric Schneiderman and his colleagues here today may
              well be looked back upon as a real turning point in the effort to
              hold to account those commercial interests that have been –
              according to the best available evidence – deceiving the American
              people, communicating in a fraudulent way, both about the reality
              of the climate crisis and the dangers it poses to all of us. And
              committing fraud in their communications about the viability of
              renewable energy and efficiency and energy storage that together
              are posing this great competitive challenge to the long reliance on
              carbon-based fuels. So, I congratulate you, Attorney General, and
              all of you, and to those attorneys general who were so impressively
              represented in the meetings here. This is really, really important.

              I am a fan of what President Obama has been doing, particularly in
              his second term on the climate crisis. But it’s important to
              recognize that in the federal system, the Congress has been sharply
              constraining the ability of the executive branch to fully perform its
              obligations under the Constitution to protect the American people
              against the kind of fraud that the evidence suggests is being
              committed by several of the fossil fuel companies, electric utilities,
              burning coal, and the like. So what these attorneys general are
              doing is exceptionally important. I remember very well – and I’m
              not going to dwell on this analogy – but I remember very well
              from my days in the House and Senate and the White House the
              long struggle against the fraudulent activities of the tobacco
              companies trying to keep Americans addicted to the deadly habit
              of smoking cigarettes and committing fraud to try to constantly
              hook each new generation of children to replenish their stock of
              customers who were dying off from smoking-related diseases.
              And it was a combined effort of the executive branch, and I’m
              proud that the Clinton-Gore administration played a role in that,
              but it was a combined effort in which the state attorneys general




                                   6
Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 28 of 95



      AGs United For Clean Power Press Conference
                March 29, 2016: 11:35 am – 12:32 pm

              played the crucial role in securing an historic victory for public
              health. From the time the tobacco companies were first found out,
              as evidenced by the historic attorney generals’ report of 1964, it
              took 40 years for them to be held to account under the law. We do
              not have 40 years to continue suffering the consequences of the
              fraud allegedly being committed by the fossil fuel companies
              where climate change is concerned.

              In brief, there are only three questions left to be answered about
              the climate crisis. The first one is: Must we change, do we really
              have to change? We rely on fossil fuels for more than 80% of all
              the energy our world uses. In burning it we’ve reduced poverty
              and raised standards of living and built this elaborate global
              civilization, and it looks like it’ll be hard to change. So naturally,
              people wonder: Do we really have to change? The scientific
              community has been all but unanimous for a long time now. But
              now mother nature and the laws of physics – harder to ignore than
              scientists – are making it abundantly clear that we have to change.
              We’re putting 110 million tons of man-made heat trapping global
              warming pollution into the thin shell of atmosphere surrounding
              our planet every day, as if it’s an open sewer. And the cumulative
              amount of that man-made global warming pollution now traps as
              much extra heat energy in the earth’s system as would be released
              by 400,000 Hiroshima-class atomic bombs exploding every 24
              hours on the surface of our planet.

              It’s a big planet, but that’s a lot of energy. And it is the reason
              why temperatures are breaking records almost every year now.
              2015 was the hottest year measured since instruments had been
              used to measure temperature. 2014 was the second hottest. 14 of
              the 15 hottest have been in the last 15 years. As the Attorney
              General mentioned, February continues the trend by breaking all
              previous records – the hottest in 1,632 months ever measured.
              Last December 29th, the same unnatural global warming fuel storm
              system that created record floods in the Midwest went on up to the
              Arctic and on December 29th, smack in the middle of the polar
              winter night at the North Pole, temperatures were driven up 50
              degrees above the freezing point. So the North Pole started
              thawing in the middle of the winter night. Yesterday the
              announcement came that it’s the smallest winter extent of ice ever
              measured in the Arctic.




                                   7
Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 29 of 95



      AGs United For Clean Power Press Conference
                March 29, 2016: 11:35 am – 12:32 pm

              Ninety-three percent of the extra heat goes into the oceans of the
              world, and that has consequences. When Super Storm Sandy
              headed across the Atlantic toward this city, it crossed areas of the
              Atlantic that were nine degrees Fahrenheit warmer than normal
              and that’s what made that storm so devastating. The sea level had
              already come up because of the ice melting, principally off
              Greenland and Antarctica.         And as the Attorney General
              mentioned, that’s a process now accelerating.            But these
              ocean-based storms are breaking records now. I just came from
              the Philippines where Super Typhoon Haiyon created 4 million
              homeless people when it crossed much warmer waters of the
              Pacific. By the way, it was a long plane flight to get here and I
              happened to get, just before we took off, the 200-page brief that
              you all filed in support of the Clean Power Plan. Really excellent
              work. Footnotes took up a lot of those 200 pages so I’m not
              claiming to [have] read all 200 of them.

              The same extra heat in the oceans is disrupting the water cycle.
              We all learned in school that the water vapor comes off the oceans
              and falls as rain or snow over the land and then rushes back to the
              ocean. That natural life-giving process is being massively
              disrupted because the warmer oceans put a lot more water vapor up
              there. And when storm conditions present themselves they, these
              storms will reach out thousands of kilometers to funnel all that
              extra humidity and water vapor into these massive record-breaking
              downpours. And occasionally it creates a snowpocalypse or
              snowmaggedon but most often, record-breaking floods. We’ve
              had seven once-in-a-thousand-year floods in the last ten years in
              the U.S. Just last week in Louisiana and Arkansas, two feet of rain
              in four days coming again with what they call the Maya Express
              off the oceans. And the same extra heat that’s creating these
              record-breaking floods also pull the soil moisture out of the land
              and create these longer and deeper droughts all around the world
              on every continent.

              Every night on the news now it’s like a nature hike through the
              Book of Revelation. And we’re seeing tropical diseases moving to
              higher latitudes – the Zika virus. Of course the transportation
              revolution has a lot to do with the spread of Zika and Dengue
              Fever and Chikungunya and diseases I’ve never heard of when I
              was growing up and maybe, probably most of you never did either.
              But now, they’re moving and taking root in the United States.
              Puerto Rico is part of the United States, by the way – not a state,




                                   8
Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 30 of 95



      AGs United For Clean Power Press Conference
                March 29, 2016: 11:35 am – 12:32 pm

              but part of our nation. Fifty percent of the people in Puerto Rico
              are estimated to get the Zika virus this year. By next year, eighty
              percent. When people who are part of the U.S. territory, when
              women are advised not to get pregnant, that’s something new that
              ought to capture our attention. And in large areas of Central
              America and South America, women are advised now not to get
              pregnant for two years until they try to get this brand new viral
              disease under control.

              The list of the consequences continues, and I’m not going to go
              through it all, but the answer to that first question: “Do we have to
              change?” is clearly now to any reasonable thinking person: “yes,
              we have to change.” Now the second question is: “Can we
              change?” And for quite a few years, I will confess to you that,
              when I answered that question yes, it was based on the projections
              of scientists and technologists who said, just wait. We’re seeing
              these exponential curves just begin, solar is going to win, wind
              power is going to get way cheaper, batteries are going to have their
              day, we’re going to see much better efficiency. Well now we’re
              seeing these exponential curves really shoot up dramatically.
              Almost 75% of all the new investment in the U.S. in new
              generating capacity last year was in solar and wind – more than
              half worldwide. We’re seeing coal companies go bankrupt on a
              regular basis now. Australia is the biggest coal exporter in the
              world. They’ve just, just the analysis there, they’re not going to
              build any more coal plants because solar and wind are so cheap.
              And we’re seeing this happen all around the world. But, there is
              an effort in the U.S. to slow this down and to bring it to a halt
              because part of the group that, again according to the best available
              evidence, has been committing fraud in trying to convince people
              that the climate crisis is not real, are now trying to convince people
              that renewable energy is not a viable option. And, worse than that,
              they’re using their combined political and lobbying efforts to put
              taxes on solar panels and jigger with the laws to require that
              installers have to know the serial number of every single part that
              they’re using to put on a rooftop of somebody’s house, and a
              whole series of other phony requirements, unneeded requirements,
              that are simply for the purpose of trying to slow down this
              renewable revolution. In the opinion of many who have looked at
              this pattern of misbehavior and what certainly looks like fraud,
              they are violating the law. If the Congress would actually work –
              our democracy’s been hacked, and that’s another story, not the
              subject of this press conference – but if the Congress really would




                                   9
   Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 31 of 95



          AGs United For Clean Power Press Conference
                      March 29, 2016: 11:35 am – 12:32 pm

                    allow the executive branch of the federal government to work, then
                    maybe this would be taken care of at the federal level. But these
                    brave men and women, who are the attorneys general of the states
                    represented in this historic coalition, are doing their job and – just
                    as many of them did in the tobacco example – they are now giving
                    us real hope that the answer to that third question: “Will we
                    change?” is going to be “yes.” Because those who are using unfair
                    and illegal means to try to prevent the change are likely now,
                    finally, at long last, to be held to account. And that will remove
                    the last barriers to allow the American people to move forward and
                    to redeem the promise of our president and our country in the
                    historic meeting in Paris last December where the United States led
                    the global coalition to form the first global agreement that is truly
                    comprehensive. If the United States were to falter and stop leading
                    the way, then there would be no other leader for the global effort to
                    solve this crisis. By taking the action these attorneys general are
                    taking today, it is the best, most hopeful step I can remember in a
                    long time – that we will make the changes that are necessary.

                    So, I’ll conclude my part in this by, once again, saying
                    congratulations to these public servants for the historic step they
                    are taking today. And on behalf of many people, who I think
                    would say it’s alright for me to speak for them, I’d like to say
                    thank you.

AG Schneiderman: Thank you very much, and now my other colleagues are going to
                 say a few words. For whatever reason, I’ve gotten into the habit,
                 since we always seem to do this, we do this in alphabetical order
                 by state, which I learned when I first became an AG but I guess
                 we’ll stick with it. Connecticut Attorney General George Jepsen
                 who was our partner in the Friedrichs case and stood with me
                 when we announced that we were filing in that case. We’ve done a
                 lot of good work together. Attorney General Jepsen.

AG Jepsen:          I’d like to thank Eric and Bill for their leadership on this important
                    issue and in convening this conference and to recognize the man
                    who has done more to make global warming an international issue
                    than anybody on the entire planet – Vice President Al Gore. In the
                    backdrop, in the backdrop of a very dysfunctional Congress, state
                    attorneys general, frequently on a bipartisan, basis have shown that
                    we can stand up and take action where others have not. The Vice
                    President referenced the tobacco litigation, which was before my
                    time but hugely important in setting the tone and the structures by




                                         10
   Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 32 of 95



          AGs United For Clean Power Press Conference
                      March 29, 2016: 11:35 am – 12:32 pm

                    which we do work together. Since becoming attorney general in
                    2011, we’ve taken on the big banks and their mortgage servicing
                    issues, a $25 billion settlement. We’ve taken on Wall Street’s
                    Standard & Poor’s for mislabeling mortgage-backed securities – as
                    a 20-state coalition – mislabeling mortgage-backed securities as
                    AAA when in fact they were junk. Working together on data
                    privacy issues, and now it’s time that we stand up once again and
                    take on what is the most important issue of our generation. We
                    owe it to our children, our children’s children, to step up and do
                    the right thing, to work together and I’m committed to it. Thank
                    you.

AG Schneiderman: Thank you. And now a relatively new colleague but someone who
                 has brought incredible energy to this fight and who we look
                 forward to working with on this and other matters for a long time
                 to come. Maryland Attorney General Brian Frosh.

AG Frosh:           Well, first thank you again to General Schneiderman and General
                    Sorrell for putting together this group and it’s an honor to be with
                    you, Mr. Vice President. Thank you so much for your leadership.
                    I’m afraid we may have reached that point in the press conference
                    where everything that needs to be said has been said, but everyone
                    who needs to say it hasn’t said it yet.

                                     [Laughter]

                    So, I will try to be brief. Climate change is an existential threat to
                    everybody on the planet. Maryland is exceptionally vulnerable to
                    it. The Chesapeake Bay bisects our state. It defines us
                    geographically, culturally, historically. We have as much tidal
                    shoreline as states as large as California. We have islands in the
                    Chesapeake Bay that are disappearing. We have our capital,
                    Annapolis, which is also the nuisance flood capital of the United
                    States. It’s under water way, way, way too often. It’s
                    extraordinarily important that we address the problem of climate
                    change. I’m grateful to General Sorrell and General Schneiderman
                    for putting together this coalition of the willing. I’m proud to be a
                    part of it in addressing and supporting the President’s Clean Power
                    Plan. What we want from ExxonMobil and Peabody and ALEC is
                    very simple. We want them to tell the truth. We want them to tell
                    the truth so that we can get down to the business of stopping
                    climate change and of healing the world. I think that as attorneys
                    general, as the Vice President said, we have a unique ability to help
                    bring that about and I’m very glad to be part of it.



                                         11
   Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 33 of 95



          AGs United For Clean Power Press Conference
                       March 29, 2016: 11:35 am – 12:32 pm

AG Schneiderman: Thank you. And, another great colleague, who has done
                 extraordinary work before and since becoming attorney general
                 working with our office on incredibly important civil rights issues,
                 financial fraud issues, Massachusetts Attorney General Maura
                 Healey.

AG Healey:           Thank you very much General Schneiderman. Thank you General
                     Schneiderman and General Sorrell for your leadership on this
                     issue. It’s an honor for me to be able to stand here today with you,
                     with our colleagues and certainly with the Vice President who,
                     today, I think, put most eloquently just how important this is, this
                     commitment that we make. Thank you for your leadership. Thank
                     you for your continuing education. Thank you for your inspiration
                     and your affirmation.

                     You know, as attorneys general, we have a lot on our plates:
                     addressing the epidemics of opiate abuse, gun violence, protecting
                     the economic security and well-being of families across this
                     country; all of these issues are so important. But make no mistake
                     about it, in my view, there’s nothing we need to worry about more
                     than climate change. It’s incredibly serious when you think about
                     the human and the economic consequences and indeed the fact that
                     this threatens the very existence of our planet. Nothing is more
                     important. Not only must we act, we have a moral obligation to
                     act. That is why we are here today.

                     The science – we do believe in science; we’re lawyers, we believe
                     in facts, we believe in information, and as was said, this is about
                     facts and information and transparency. We know from the
                     science and we know from experience the very real consequences
                     of our failure to address this issue. Climate change is and has been
                     for many years a matter of extreme urgency, but, unfortunately, it
                     is only recently that this problem has begun to be met with equally
                     urgent action. Part of the problem has been one of public
                     perception, and it appears, certainly, that certain companies, certain
                     industries, may not have told the whole story, leading many to
                     doubt whether climate change is real and to misunderstand and
                     misapprehend the catastrophic nature of its impacts. Fossil fuel
                     companies that deceived investors and consumers about the
                     dangers of climate change should be, must be, held accountable.
                     That’s why I, too, have joined in investigating the practices of
                     ExxonMobil. We can all see today the troubling disconnect
                     between what Exxon knew, what industry folks knew, and what




                                          12
   Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 34 of 95



          AGs United For Clean Power Press Conference
                      March 29, 2016: 11:35 am – 12:32 pm

                    the company and industry chose to share with investors and with
                    the American public.

                    We are here before you, all committed to combating climate
                    change and to holding accountable those who have misled the
                    public. The states represented here today have long been working
                    hard to sound the alarm, to put smart policies in place, to speed our
                    transition to a clean energy future, and to stop power plants from
                    emitting millions of tons of dangerous global warming pollution
                    into our air. I will tell you, in Massachusetts that’s been a very
                    good thing. Our economy has grown while we’ve reduced
                    greenhouse gas emissions and boosted clean power and efficiency.
                    We’re home to a state with an $11 billion clean energy industry
                    that employs nearly 100,000 people. Last year clean energy
                    accounted for 15% of New England’s power production. Our
                    energy efficiency programs have delivered $12.5 billion in benefits
                    since 2008 and are expected to provide another $8 billion over the
                    next three years. For the past five years, Massachusetts has also
                    been ranked number one in the country for energy efficiency. So
                    we know what’s possible. We know what progress looks like. But
                    none of us can do it alone. That’s why we’re here today. We have
                    much work to do, but when we act and we act together, we know
                    we can accomplish much. By quick, aggressive action, educating
                    the public, holding accountable those who have needed to be held
                    accountable for far too long, I know we will do what we need to do
                    to address climate change and to work for a better future. So, I
                    thank AG Schneiderman for gathering us here today and for my
                    fellow attorneys general in their continued effort in this important
                    fight. Thank you.

AG Schneiderman: Thank you. And now another great colleague who speaks as
                 eloquently as anyone I’ve heard about what’s happening to his
                 state, and a true hero of standing up in a place where maybe it’s
                 not quite as politically easy as it is to do it in Manhattan but
                 someone who is a true aggressive progressive and a great attorney
                 general, Mark Herring from Virginia.

AG Herring:         Thank you, Eric. Good afternoon. In Virginia, climate change
                    isn’t some theoretical issue. It’s real and we are already dealing
                    with its consequences. Hampton Roads, which is a coastal region
                    in Virginia, is our second most populated region, our second
                    biggest economy and the country’s second most vulnerable area as
                    sea levels rise. The area has the tenth most valuable assets in the




                                        13
Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 35 of 95



      AGs United For Clean Power Press Conference
                March 29, 2016: 11:35 am – 12:32 pm

              world threatened by sea level rise. In the last 85 years the relative
              sea level in Hampton Roads has risen 14 inches – that’s well over a
              foot – in just the last century.

              Some projections say that we can expect an additional two to five
              feet of relative sea level rise by the end of this century – and that
              would literally change the face of our state. It would cripple our
              economy and it could threaten our national security as Norfolk
              Naval, the world’s largest naval base, is impacted. Nuisance
              flooding that has increased in frequency will become the norm.
              They call it blue sky flooding. Storm surges from tropical systems
              will threaten more homes, businesses and residents. And even
              away from the coast, Virginians are expected to feel the impact of
              climate change as severe weather becomes more dangerous and
              frequent. Just a few weeks ago, we had a highly unusual February
              outbreak of tornadoes in the Commonwealth that was very
              damaging and unfortunately deadly.

              Farming and forestry is our number one industry in Virginia. It’s a
              $70 billion industry in Virginia that supports around 400,000 jobs
              and it’s going to get more difficult and expensive. And, the
              Commonwealth of Virginia local governments and the navy are
              already spending millions to build more resilient infrastructure,
              with millions and millions more on the horizon. To replace just
              one pier at Norfolk Naval is about $35 to $40 million, and there are
              14 piers, so that would be around a half billion right there.

              As a Commonwealth and a nation, we can’t put our heads in the
              sand. We must act and that is what today is about. I am proud to
              have Virginia included in this first of its kind coalition which
              recognizes the reality and the pressing threat of man-made climate
              change and sea level rise. This group is already standing together
              to defend the Clean Power Plan – an ambitious and achievable plan
              – to enjoy the health, economic and environmental benefits of
              cleaner air and cleaner energy.          But there may be other
              opportunities and that’s why I have come all the way from
              Virginia.    I am looking forward to exploring ideas and
              opportunities, to partner and collaborate, if there are enforcement
              actions we need to be taking, if there are legal cases we need to be
              involved in, if there are statutory or regulatory barriers to growing
              our clean energy sectors and, ultimately, I want to work together
              with my colleagues here and back in Virginia to help combat
              climate change and to shape a more sustainable future.




                                  14
   Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 36 of 95



          AGs United For Clean Power Press Conference
                      March 29, 2016: 11:35 am – 12:32 pm

                    And for any folks who would say the climate change is some sort
                    of made-up global conspiracy, that we’re wasting our time, then
                    come to Hampton Roads. Come to Norfolk and take a look for
                    yourselves. Mayor Fraim would love to have you.

AG Schneiderman: Thank you. And our closer, another great colleague who has
                 traveled far but comes with tremendous energy to this cause and is
                 an inspiration to us all, U.S. Virgin Islands Attorney General
                 Claude Walker.

AG Walker:          Thank you. Thank you, General Schneiderman, Vice President
                    Gore. One of my heroes, I must say. Thank you. I’ve come far to
                    New York to be a part of this because in the Virgin Islands and
                    Puerto Rico, we experience the effects of global warming. We see
                    an increase in coral bleaching, we have seaweeds, proliferation of
                    seaweeds in the water, all due to global warming. We have
                    tourism as our main industry, and one of the concerns that we have
                    is that tourists will begin to see this as an issue and not visit our
                    shores. But also, residents of the Virgin Islands are starting to
                    make decisions about whether to live in the Virgin Islands – people
                    who have lived there for generations, their families have lived
                    there for generations. We have a hurricane season that starts in
                    June and it goes until November. And it’s incredibly destructive to
                    have to go through hurricanes, tropical storms annually. So people
                    make a decision: Do I want to put up with this, with the power
                    lines coming down, buildings being toppled, having to rebuild
                    annually? The strengths of the storms have increased over the
                    years. Tropical storms now transform into hurricanes. When
                    initially they were viewed as tropical storms but as they get close
                    to the land, the strength increases. So we’re starting to see people
                    make decisions about whether to stay in a particular place, whether
                    to move to higher ground – which is what some have said – as you
                    experience flooding, as you experience these strong storms. So we
                    have a strong stake in this, in making sure that we address this
                    issue.

                    We have launched an investigation into a company that we believe
                    must provide us with information about what they knew about
                    climate change and when they knew it. And we’ll make our
                    decision about what action to take. But, to us, it’s not an
                    environmental issue as much as it is about survival, as Vice
                    President Gore has stated. We try as attorneys general to build a
                    community, a safe community for all. But what good is that if




                                        15
   Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 37 of 95



          AGs United For Clean Power Press Conference
                       March 29, 2016: 11:35 am – 12:32 pm

                     annually everything is destroyed and people begin to say: Why am
                     I living here?

                     So we’re here today to support this cause and we’ll continue. It
                     could be David and Goliath, the Virgin Islands against a huge
                     corporation, but we will not stop until we get to the bottom of this
                     and make it clear to our residents as well as the American people
                     that we have to do something transformational. We cannot
                     continue to rely on fossil fuel. Vice President Gore has made that
                     clear. We have to look at renewable energy. That’s the only
                     solution. And it’s troubling that as the polar caps melt, you have
                     companies that are looking at that as an opportunity to go and drill,
                     to go and get more oil. Why? How selfish can you be? Your
                     product is destroying this earth and your strategy is, let’s get to the
                     polar caps first so we can get more oil to do what? To destroy the
                     planet further? And we have documents showing that. So this is
                     very troubling to us and we will continue our fight. Thank you.

AG Schneiderman: Thank you and Eric. And I do want to note, scripture reports
                 David was not alone in fact, Brother Walker. Eric and Matt will
                 take on-topic questions.

Moderator:           Please just say your name and publication.

Press Person:        John [inaudible] with The New York Times. I count two people
                     who have actually said that they’re launching new investigations.
                     I’m wondering if we could go through the list and see who’s
                     actually in and who is not in yet.

AG Schneiderman: Well, I know that prior to today, it was, and not every investigation
                 gets announced at the outset as you know, but it had already been
                 announced that New York and California had begun investigations
                 with those stories. I think Maura just indicated a Massachusetts
                 investigation and the Virgin Islands has, and we’re meeting with
                 our colleagues to go over a variety of things. And the meeting
                 goes on into the afternoon. So, I am not sure exactly where
                 everyone is. Different states have – it’s very important to
                 understand – different states have different statutes, different
                 jurisdictions. Some can proceed under consumer protection law,
                 some securities fraud laws, there are other issues related to
                 defending taxpayers and pension funds. So there are a variety of
                 theories that we’re talking about and collaborating and to the
                 degree to which we can cooperate, we share a common interest,
                 and we will. But, one problem for journalists with investigations



                                          16
   Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 38 of 95



          AGs United For Clean Power Press Conference
                       March 29, 2016: 11:35 am – 12:32 pm

                    is, part of doing an investigation is you usually don’t talk a lot
                    about what you’re doing after you start it or even as you’re
                    preparing to start it.

Press Person:       Shawn McCoy with Inside Sources. A Bloomberg Review editorial
                    noted that the Exxon investigation is preposterous and a dangerous
                    affirmation of power. The New York Times has pointed out that
                    Exxon has published research that lines up with mainstream
                    climatology and therefore there’s not a comparison to Big
                    Tobacco. So is this a publicity stunt? Is the investigation a
                    publicity stunt?

AG Schneiderman: No. It’s certainly not a publicity stunt. I think the charges that
                 have been thrown around – look, we know for many decades that
                 there has been an effort to influence reporting in the media and
                 public perception about this. It should come as no surprise to
                 anyone that that effort will only accelerate and become more
                 aggressive as public opinion shifts further in the direction of
                 people understanding the imminent threat of climate change and
                 other government actors, like the folks represented here step up to
                 the challenge. The specific reaction to our particular subpoena was
                 that the public reports that had come out, Exxon said were cherry
                 picked documents and took things out of context. We believe they
                 should welcome our investigation because, unlike journalists, we
                 will get every document and we will be able to put them in context.
                 So I’m sure that they’ll be pleased that we’re going to get
                 everything out there and see what they knew, when they knew it,
                 what they said and what they might have said.

Press Person:       David [inaudible] with The Nation. Question for General
                    Schneiderman. What do you hope to accomplish with your Exxon
                    investigation? I’m thinking with reference to Peabody where
                    really there was some disclosure requirements but it didn’t do a
                    great deal of [inaudible]. Is there a higher bar for Exxon? What
                    are the milestones that you hope to achieve after that investigation?

AG Schneiderman: It’s too early to say. We started the investigation. We received a
                 lot of documents already. We’re reviewing them. We’re not pre-
                 judging anything, but the situation with oil companies and coal
                 companies is somewhat different because the coal companies right
                 now are, the market is already judging the coal industry very
                 harshly. Coal companies, including Peabody, are teetering on the
                 brink. The evidence that we advanced and what was specifically
                 disclosed about Peabody were pretty clear cut examples of



                                        17
  Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 39 of 95



           AGs United For Clean Power Press Conference
                    March 29, 2016: 11:35 am – 12:32 pm

                  misrepresentations made in violation with the Securities and
                  Exchange Commission, made to investors. It’s too early to say
                  what we’re going to find with Exxon but we intend to work as
                  aggressively as possible, but also as carefully as possible. We’re
                  very aware of the fact that everything we do here is going to be
                  subject to attack by folks who have a huge financial interest in
                  discrediting us. So we’re going to be aggressive and creative but
                  we are also going to be as careful and meticulous and deliberate as
                  we can.

VP Gore:          Could I respond to the last couple of questions just briefly. And in
                  doing so, I’d like to give credit to the journalistic community and
                  single out the Pulitzer Prize winning team at InsideClimate News,
                  also the Los Angeles Times and the student-led project at Columbia
                  School of Journalism under Steve Coll. And the facts that were
                  publicly presented during, in those series of articles that I have
                  mentioned, are extremely troubling, and where Exxon Mobil in
                  particular is concerned. The evidence appears to indicate that,
                  going back decades, the company had information that it used for
                  the charting of its plan to explore and drill in the Arctic, used for
                  other business purposes information that largely was consistent
                  with what the mainstream scientific community had collected and
                  analyzed. And yes, for a brief period of time, it did publish some
                  of the science it collected, but then a change came, according to
                  these investigations. And they began to make public statements
                  that were directly contrary to what their own scientists were telling
                  them. Secondly, where the analogy to the tobacco industry is
                  concerned, they began giving grants – according to the evidence
                  collected – to groups that specialize in climate denial, groups that
                  put out information purposely designed to confuse the public into
                  believing that the climate crisis was not real. And according to
                  what I’ve heard from the preliminary inquiries that some of these
                  attorneys general have made, the same may be true of information
                  that they have put out concerning the viability of competitors in the
                  renewable energy space. So, I do think the analogy may well hold
                  up rather precisely to the tobacco industry. Indeed, the evidence
                  indicates that, that I’ve seen and that these journalists have
                  collected, including the distinguished historian of science at
                  Harvard, Naomi Oreskes wrote the book The Merchants of Doubt
                  with her co-author, that they hired several of the very same public
                  relations agents that had perfected this fraudulent and deceitful
                  craft working for the tobacco companies. And so as someone who




                                      18
   Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 40 of 95



          AGs United For Clean Power Press Conference
                       March 29, 2016: 11:35 am – 12:32 pm

                     has followed the legislative, the journalistic work very carefully, I
                     think the analogy does hold up.

Press Person:        [inaudible] with InsideClimate News. Along the lines of talking
                     about that analogy: from a legal framework, can you talk about a
                     comparison, similarities and differences between this potential case
                     and that of Big Tobacco?

AG Schneiderman: Well, again, we’re at the early stages of the case. We are not pre-
                 judging the evidence. We’ve seen some things that have been
                 published by you and others, but it is our obligation to take a look
                 at the underlying documentation and to get at all the evidence, and
                 we do that in the context of an investigation where we will not be
                 talking about every document we uncover. It’s going to take some
                 time, but that’s another reason why working together collectively
                 is so important. And we are here today because we are all
                 committed to pursuing what you might call an all-levers approach.
                 Every state has different laws, different statutes, different ways of
                 going about this. The bottom line is simple. Climate change is
                 real, it is a threat to all the people we represent. If there are
                 companies, whether they are utilities or they are fossil fuel
                 companies, committing fraud in an effort to maximize their
                 short-term profits at the expense of the people we represent, we
                 want to find out about it. We want to expose it, and we want to
                 pursue them to the fullest extent of the law.

Moderator:           Last one.

Press Person:        Storms, floods will arise they are all going to continue to destroy
                     property and the taxpayers . . .

Moderator:           What’s your name and . . .

Press Person:        Oh, sorry. Matthew Horowitz from Vice. Taxpayers are going to
                     have to pay for these damages from our national flood insurance
                     claims. So if fossil fuel companies are proven to have committed
                     fraud, will they be held financially responsible for any sorts of
                     damages?

AG Schneiderman: Again, it’s early to say but certainly financial damages are one
                 important aspect of this but, and it is tremendously important and
                 taxpayers – it’s been discussed by my colleagues – we’re already
                 paying billions and billions of dollars to deal with the
                 consequences of climate change and that will be one aspect of –



                                         19
  Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 41 of 95



         AGs United For Clean Power Press Conference
                   March 29, 2016: 11:35 am – 12:32 pm

                 early foreseeing, it’s far too early to say. But, this is not a situation
                 where financial damages alone can deal with the problem. We
                 have to change conduct, and as the Vice President indicated, other
                 places in the world are moving more rapidly towards renewables.
                 There is an effort to slow that process down in the United States.
                 We have to get back on that path if we’re going to save the planet
                 and that’s ultimately what we’re here for.

Moderator:       We’re out of time, unfortunately. Thank you all for coming.

AG Schneiderman: Thank you.




                                       20
Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 42 of 95




         Exhibit 3
        Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 43 of 95




  ATTORNEY GENERAL STRANGE LEADS DEAR COLLEAGUE LETTER TO
FELLOW ATTORNEYS GENERAL OPPOSING USE OF SUBPOENAS TO ENFORCE
                 THEIR CLIMATE AGENDA VIEWS

 0217*20(5< ±$ODEDPD$WWRUQH\*HQHUDO/XWKHU6WUDQJHOHGDVWDWH'HDU&ROOHDJXH
OHWWHUXUJLQJWKHQDWLRQ¶V$WWRUQH\V*HQHUDOWRUHVLVWXVLQJWKHLUVXESRHQDSRZHUVWRWDUJHW
HQHUJ\LQGXVWULHVIRUWKHLUYLHZVLQWKHKHDWHGFOLPDWHFKDQJHGHEDWH

³6WDWH$WWRUQH\V*HQHUDOVKRXOGQRWDEXVHVXESRHQDSRZHUWRVLOHQFHVSHHFKRUVLGHZLWKRQH
LQGXVWU\DJDLQVWDFRPSHWLWRUXQGHULQYHVWLJDWLRQ´VDLG$WWRUQH\*HQHUDO6WUDQJH³<HWZHKDYH
VHHQWKLVYHU\DSSURDFKXVHGE\DJURXSRI$WWRUQH\V*HQHUDOLQDQDSSDUHQWHIIRUWWRDGYDQFHD
FOLPDWHFKDQJHDJHQGD7KLVLVDFKLOOLQJDEXVHRISRZHUWKDWPXVWEHVWRSSHG´

³6HYHUDOVWDWH$WWRUQH\V*HQHUDOUHFHQWO\KHOGDSUHVVFRQIHUHQFHXQGHUWKHEDQQHURIµ$*V
8QLWHGIRU&OHDQ3RZHU¶´WKHPXOWLVWDWH'HDU&ROOHDJXHOHWWHUVDLG³7KHPHGLDHYHQW
KLJKOLJKWHGDQLQYHVWLJDWLRQLQWRµZKHWKHUIRVVLOIXHOFRPSDQLHVPLVOHGLQYHVWRUVDQGWKHSXEOLF
RQWKHLPSDFWRIFOLPDWHFKDQJHRQWKHLUEXVLQHVVHV¶:HWKLQNWKLVHIIRUWE\RXUFROOHDJXHVWR
SROLFHWKHJOREDOZDUPLQJGHEDWHWKURXJKWKHSRZHURIWKHVXESRHQDLVDJUDYHPLVWDNH´

³:HDUHFRQFHUQHGWKDWRXUFROOHDJXHV¶LQYHVWLJDWLRQXQGHUPLQHVWKHWUXVWWKHSHRSOHKDYH
LQYHVWHGLQ$WWRUQH\V*HQHUDOWRLQYHVWLJDWHIUDXG,QYHVWLJDWRU\VXESRHQDVZHUHLVVXHGWRDW
OHDVWRQHFRPSDQ\DQGRQHQRQSURILWEHOLHYHGWRKDYHPDGHVWDWHPHQWVPLQLPL]LQJWKHULVNVRI
FOLPDWHFKDQJH$WWKHSUHVVFRQIHUHQFHRQHRIRXUFROOHDJXHVQRWHGWKDWµ>Z@HDUHSXUVXLQJWKLV
DVZHZRXOGDQ\RWKHUIUDXGPDWWHU¶:HURXWLQHO\LQYHVWLJDWHIUDXGDQGKDYHGRQHVRZLWK
PDQ\RIWKHVWDWHVSUHVHQWDWWKHSUHVVFRQIHUHQFH%XWWKLVLQYHVWLJDWLRQLVIDUIURPURXWLQH:H
DUHXQDZDUHRIDQ\IUDXGFDVHFRPELQLQJWKHIROORZLQJWKUHHFKDUDFWHULVWLFV WKHLQYHVWLJDWLRQ
WDUJHWVDSDUWLFXODUW\SHRIPDUNHWSDUWLFLSDQW WKH$WWRUQH\V*HQHUDOLGHQWLI\WKHPVHOYHVZLWK
WKHFRPSHWLWRUVRIWKHLULQYHVWLJDWLYHWDUJHWVDQG WKHLQYHVWLJDWLRQLPSOLFDWHVDQRQJRLQJ
SROLF\GHEDWH´

7KHOHWWHUDOVRTXHVWLRQHGKRZRQHFRPSDQ\¶VPLQLPL]LQJFOLPDWHFKDQJHULVNLVIUDXGDQG\HW
DQRWKHUFRPSDQ\¶VH[DJJHUDWLRQRIFOLPDWHFKDQJHLPSDFWLVQRW

³)LUVWWKLVIUDXGLQYHVWLJDWLRQWDUJHWVRQO\µIRVVLOIXHOFRPSDQLHV¶DQGRQO\VWDWHPHQWV
PLQLPL]LQJFOLPDWHFKDQJHULVNV,ILWLVSRVVLEOHWRPLQLPL]HWKHULVNVRIFOLPDWHFKDQJHWKHQ
WKHVDPHJRHVIRUH[DJJHUDWLRQ,IPLQLPL]DWLRQLVIUDXGH[DJJHUDWLRQLVIUDXG´
       Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 44 of 95




$WWRUQH\*HQHUDO6WUDQJHZDVMRLQHGE\IHOORZ$WWRUQH\V*HQHUDOIURP$ODVND$UL]RQD
$UNDQVDV/RXLVLDQD0LFKLJDQ1HEUDVND1HYDGD2NODKRPD6RXWK&DUROLQD7H[DV8WDKDQG
:LVFRQVLQLQWKH'HDU&ROOHDJXHOHWWHU

A copy of the Dear Colleague letter is attached

                                             --30--
           Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 45 of 95



                                                  
                                                  
                                                  
                                                  
                                                  
                                                  
                                            -XQH
                                                  
                                                  
                                                  
'HDU)HOORZ$WWRUQH\V*HQHUDO

        6HYHUDOVWDWH$WWRUQH\V*HQHUDOUHFHQWO\KHOGDSUHVVFRQIHUHQFHXQGHUWKHEDQQHU
RI ³$*V 8QLWHG IRU &OHDQ 3RZHU´  7KH PHGLD HYHQW KLJKOLJKWHG DQ LQYHVWLJDWLRQ LQWR
³ZKHWKHUIRVVLOIXHOFRPSDQLHVPLVOHGLQYHVWRUVDQGWKHSXEOLFRQWKHLPSDFWRIFOLPDWH
FKDQJHRQWKHLUEXVLQHVVHV´ :HWKLQNWKLVHIIRUWE\RXUFROOHDJXHVWRSROLFHWKHJOREDO
ZDUPLQJGHEDWHWKURXJKWKHSRZHURIWKHVXESRHQDLVDJUDYHPLVWDNH
        
        :H DOO XQGHUVWDQG WKH QHHG IRU D KHDOWK\ HQYLURQPHQW EXW ZH UHSUHVHQW D ZLGH
UDQJHRIYLHZSRLQWVUHJDUGLQJWKHH[WHQWWRZKLFKPDQFRQWULEXWHVWRFOLPDWHFKDQJHDQG
WKHFRVWVDQGEHQHILWVRIDQ\SURSRVHGIL[1HYHUWKHOHVVZHDJUHHRQDWOHDVWRQHWKLQJ²
WKLVLVQRWDTXHVWLRQIRUWKHFRXUWV8VLQJODZHQIRUFHPHQWDXWKRULW\WRUHVROYHDSXEOLF
SROLF\GHEDWHXQGHUPLQHVWKHWUXVWLQYHVWHGLQRXURIILFHVDQGWKUHDWHQVIUHHVSHHFK
        
        :H DUH FRQFHUQHG WKDW RXU FROOHDJXHV¶ LQYHVWLJDWLRQ XQGHUPLQHV WKH WUXVW WKH
SHRSOHKDYHLQYHVWHGLQ$WWRUQH\V*HQHUDOWRLQYHVWLJDWHIUDXG,QYHVWLJDWRU\VXESRHQDV
ZHUHLVVXHGWRDWOHDVWRQHFRPSDQ\DQGRQHQRQSURILWEHOLHYHGWRKDYHPDGHVWDWHPHQWV
PLQLPL]LQJWKHULVNVRIFOLPDWHFKDQJH $WWKHSUHVVFRQIHUHQFHRQHRIRXUFROOHDJXHV
QRWHGWKDW³>Z@HDUHSXUVXLQJWKLVDVZHZRXOGDQ\RWKHUIUDXGPDWWHU´ :HURXWLQHO\
LQYHVWLJDWH IUDXG DQG KDYH GRQH VR ZLWK PDQ\ RI WKH VWDWHV SUHVHQW DW WKH SUHVV
FRQIHUHQFH%XWWKLVLQYHVWLJDWLRQLVIDUIURPURXWLQH:HDUHXQDZDUHRIDQ\IUDXGFDVH
combining WKH IROORZLQJ WKUHH FKDUDFWHULVWLFV   WKH LQYHVWLJDWLRQ WDUJHWV D SDUWLFXODU
W\SH RI PDUNHW SDUWLFLSDQW   WKH $WWRUQH\V *HQHUDO LGHQWLI\ WKHPVHOYHV ZLWK WKH
FRPSHWLWRUVRIWKHLULQYHVWLJDWLYHWDUJHWVDQG WKHLQYHVWLJDWLRQLPSOLFDWHVDQRQJRLQJ
SXEOLFSROLF\GHEDWH



  3UHVV5HOHDVH1HZ<RUN6WDWH$WWRUQH\*HQHUDOA.G. Schneiderman, Former Vice President Al Gore
And A Coalition Of Attorneys General From Across The Country Announce Historic State-Based Effort
To Combat Climate Change 0DUFK    DYDLODEOH DW KWWSZZZDJQ\JRYSUHVVUHOHDVHDJ
VFKQHLGHUPDQIRUPHUYLFHSUHVLGHQWDOJRUHDQGFRDOLWLRQDWWRUQH\VJHQHUDODFURVV 

  See, e.g.$WWRUQH\*HQHUDO6FKQHLGHUPDQ3UHVV&RQIHUHQFH$*V8QLWHG)RU&OHDQ3RZHU 0DUFK
  FRQILUPLQJVXESRHQDWR([[RQ0RELO  YLGHRDYDLODEOHDWKWWSZZZDJQ\JRYSUHVVUHOHDVHDJ
VFKQHLGHUPDQIRUPHUYLFHSUHVLGHQWDOJRUHDQGFRDOLWLRQDWWRUQH\VJHQHUDODFURVV  6XESRHQD WR
&RPSHWLWLYH (QWHUSULVH ,QVWLWXWH United States Virgin Islands, Office of the Attorney General v.
ExxonMobil Oil Corp.&DVH1R6XSHULRU&RXUWRIWKH'LVWULFWRI&ROXPELD $SULO 

    $WWRUQH\*HQHUDO6FKQHLGHUPDQ3UHVV&RQIHUHQFH$*V8QLWHG)RU&OHDQ3RZHUsupraQRWH
           Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 46 of 95




        )LUVW WKLV IUDXG LQYHVWLJDWLRQ WDUJHWV RQO\ ³IRVVLO IXHO FRPSDQLHV´ DQG RQO\
VWDWHPHQWV PLQLPL]LQJ FOLPDWH FKDQJH ULVNV   ,I LW LV SRVVLEOH WR PLQLPL]H WKH ULVNV RI
FOLPDWH FKDQJH WKHQ WKH VDPH JRHV IRU H[DJJHUDWLRQ  ,I PLQLPL]DWLRQ LV IUDXG
H[DJJHUDWLRQ LV IUDXG  6RPH KDYH LQGLFDWHG WKDW ([[RQ 0RELO¶V VHFXULWLHV GLVFORVXUHV
UHJDUGLQJ FOLPDWH FKDQJH PD\ EH LQDGHTXDWH   :H GR QRW NQRZ WKH DFFXUDF\ RI WKHVH
FKDUJHV  :H GR NQRZ WKDW ([[RQ 0RELO GLVFORVHV FOLPDWH FKDQJH DQG LWV SRVVLEOH
LPSOLFDWLRQVDVDEXVLQHVVULVNSee([[RQ0RELO&RUSRUDWLRQ6(&)RUPN)<
 OLVWLQJ³&OLPDWHFKDQJHDQGJUHHQKRXVHJDVUHVWULFWLRQV´DVDQLWHP$ULVNIDFWRU ,I
([[RQ¶VGLVFORVXUHLVGHILFLHQWZKDWRIWKHIDLOXUHRIUHQHZDEOHHQHUJ\FRPSDQLHVWROLVW
FOLPDWH FKDQJH DV D ULVN"  See, e.g. 6RODU&LW\ &RUSRUDWLRQ 6(& )RUP N )< 
 RPLWWLQJIURPLWHP$ULVNIDFWRUVDQ\PHQWLRQRIFOLPDWHFKDQJHRUJOREDOZDUPLQJ 
,I FOLPDWH FKDQJH LV SHUFHLYHG WR EH VORZLQJ RU EHFRPLQJ OHVV RI D ULVN PDQ\ ³FOHDQ
HQHUJ\´ FRPSDQLHV PD\ EHFRPH OHVV YDOXDEOH DQG VRPH PD\ EH DOWRJHWKHU ZRUWKOHVV
7KHUHIRUH DQ\ IUDXG WKHRU\ UHTXLULQJ PRUH GLVFORVXUH RI ([[RQ ZRXOG VXUHO\ UHTXLUH
PRUHGLVFORVXUHE\³FOHDQHQHUJ\´FRPSDQLHV
        
        6LPLODUO\LWKDVEHHQDVVHUWHGWKDW³IRVVLOIXHOFRPSDQLHV´PD\KDYHIXQGHGQRQ
SURILWV ZKR PLQLPL]HG WKH ULVNV RI FOLPDWH FKDQJH   'RHV DQ\RQH GRXEW WKDW ³FOHDQ
HQHUJ\´FRPSDQLHVKDYHIXQGHGQRQSURILWVZKRH[DJJHUDWHGWKHULVNVRIFOLPDWHFKDQJH"
8QGHU WKH VWDWHG WKHRU\ IRU IUDXG FRQVXPHUV DQG LQYHVWRUV FRXOG VXIIHU KDUP IURP
PLVVWDWHPHQWV E\ DOO HQHUJ\PDUNHW SDUWLFLSDQWV DQG WKH QRQSURILWV WKH\ VXSSRUW  <HW
RQO\ FRPSDQLHV DQG QRQSURILWV DOOHJHGO\ HVSRXVLQJ D SDUWLFXODU YLHZSRLQW KDYH EHHQ
FKRVHQIRULQYHVWLJDWLRQ
        
        6HFRQGWKH$WWRUQH\V*HQHUDOKDYHWDNHQWKHXQXVXDOVWHSRIDOLJQLQJWKHPVHOYHV
ZLWKWKHFRPSHWLWRUVRIWKHLULQYHVWLJDWLYHWDUJHWV7KHSUHVVFRQIHUHQFHZDVWLWOHG³$*V
8QLWHG IRU &OHDQ 3RZHU´ DSSDUHQWO\ WR FRQWUDVW ZLWK WKH SRZHU JHQHUDWHG E\ WKH
LQYHVWLJDWLYH WDUJHWV   2QH RI RXU FROOHDJXHV HPSKDVL]HG WKDW VKH ORRNHG IRUZDUG WR
ZRUNLQJZLWKWKRVHDWWKHSUHVVFRQIHUHQFHWR³DGYRFDWHIRUDFRPSUHKHQVLYHSRUWIROLRRI
UHQHZDEOHHQHUJ\VRXUFHV´ )XUWKHUPRUHWKHPHGLDHYHQWIHDWXUHGDVHQLRUSDUWQHURID
YHQWXUHFDSLWDOILUPWKDWLQYHVWVLQUHQHZDEOHHQHUJ\FRPSDQLHV ,IWKHIRFXVLVIUDXG


See generally3UHVV5HOHDVH1HZ <RUN 6WDWH $WWRUQH\*HQHUDOsupraQRWH 3UHVV&RQIHUHQFH $*V
8QLWHG)RU&OHDQ3RZHUsupraQRWH

    See, e.g.$WWRUQH\*HQHUDO+HDOH\3UHVV&RQIHUHQFH$*V8QLWHG)RU&OHDQ3RZHUsupraQRWH

  See, e.g.$WWRUQH\*HQHUDO6FKQHLGHUPDQ3UHVV&RQIHUHQFH$*V8QLWHG)RU&OHDQ3RZHUsupraQRWH


See generally3UHVV5HOHDVH1HZ <RUN 6WDWH $WWRUQH\*HQHUDOsupraQRWH 3UHVV&RQIHUHQFH $*V
8QLWHG)RU&OHDQ3RZHUsupraQRWH

    3UHVV5HOHDVH1HZ<RUN6WDWH$WWRUQH\*HQHUDOsupraQRWH TXRWLQJ$WWRUQH\*HQHUDO0DGLJDQ 

 See3UHVV5HOHDVH1HZ<RUN6WDWH$WWRUQH\*HQHUDOsupraQRWH QRWLQJSUHVHQFHRI9LFH3UHVLGHQW
*RUH  3UHVV &RQIHUHQFH $*V 8QLWHG )RU &OHDQ 3RZHU supra QRWH  LQFOXGLQJ UHPDUNV E\ 9LFH
3UHVLGHQW*RUH 3UHVV5HOHDVH.OHLQHU3HUNLQV&DXILHOG %\HUVAl Gore Joins KPCB as Partner and
John Doerr Joins Generation’s Advisory Board 1RYHPEHU    DYDLODEOH DW
           Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 47 of 95




VXFKDOLJQPHQWE\ODZHQIRUFHPHQWVHQGVWKHGDQJHURXVVLJQDOWKDWFRPSDQLHVLQFHUWDLQ
VHJPHQWV RI WKH HQHUJ\ PDUNHW QHHG QRW ZRUU\ DERXW WKHLU PLVUHSUHVHQWDWLRQV  )RU
H[DPSOH WKRXJK VRPH RI XV PD\ KDYH LQYHVWLJDWHG GLHVHO HPLVVLRQV ZH KDYH QRW
ODXQFKHGRXULQYHVWLJDWLRQVZLWKRWKHUDXWRFRPSDQLHVSUHVHQWRULGHQWLILHGRXUVHOYHVDV
³$*V 8QLWHG IRU 'LHVHO $OWHUQDWLYHV´  ,PSO\LQJ D VDIH KDUERU IRU WKH ³&OHDQ 3RZHU´
HQHUJ\ VHJPHQW ZKLFK VRPH HVWLPDWH DW  ELOOLRQ RU DSSUR[LPDWHO\ WKH VL]H RI WKH
SKDUPDFHXWLFDOLQGXVWU\LVDGDQJHURXVSUDFWLFH 
        
        7KLUGWKLVLQYHVWLJDWLRQLQHVFDSDEO\LPSOLFDWHVDSXEOLFSROLF\GHEDWHDQGUDLVHV
VXEVWDQWLDO)LUVW$PHQGPHQWFRQFHUQV$VRXUFROOHDJXHVPXVWNQRZDYLJRURXVGHEDWH
H[LVWVLQWKLVFRXQWU\UHJDUGLQJWKHULVNVRIFOLPDWHFKDQJHDQGWKHDSSURSULDWHUHVSRQVH
WR WKRVH ULVNV%RWKVLGHVDUH ZHOOIXQGHG DQGVRSKLVWLFDWHGSXEOLF SROLF\SDUWLFLSDQWV
:KDWHYHURXUFRXQWU\¶VUHVSRQVHLWZLOODIIHFWSHRSOHFRPPXQLWLHVDQGEXVLQHVVHVWKDW
DOOKDYHDULJKWWRSDUWLFLSDWHLQWKLVGHEDWH$FWLRQVLQGLFDWLQJWKDWRQHVLGHRIWKHFOLPDWH
FKDQJHGHEDWHVKRXOGIHDUSURVHFXWLRQFKLOOVVSHHFKLQYLRODWLRQRIDIRUPHUO\ELSDUWLVDQ
)LUVW$PHQGPHQWFRQVHQVXV$VH[SUHVVHGE\-XVWLFH%UDQGHLVLWKDVEHHQDIRXQGDWLRQDO
SULQFLSOHWKDWZKHQIDFHGZLWK³GDQJHUIORZLQJIURPVSHHFK«WKHUHPHG\WREHDSSOLHG
LVPRUHVSHHFKQRWHQIRUFHGVLOHQFH´Whitney v. California86  
 %UDQGHLV-FRQFXUULQJ +HUHWKHUHPHG\FKRVHQLVVLOHQFHWKURXJKWKUHDWRIVXESRHQD
7KLV WKUHDW GLVWRUWV WKH GHEDWH DQGLPSRYHULVKHV FRQVXPHUVDQGWKH JHQHUDOSXEOLF ZKR
PD\ZLVKWREHWWHUHGXFDWHWKHPVHOYHVE\KHDULQJDQGHYDOXDWLQJERWKVLGHV
        
        2QFH WKH JRYHUQPHQW EHJLQV SROLFLQJ YLHZSRLQWV WZR VROXWLRQV H[LVW  7KH ILUVW
VROXWLRQLVWRSROLFHDOOYLHZSRLQWV HTXDOO\ $QRWKHU JURXSRI$WWRUQH\V*HQHUDOFRXOG
XVH WKH SUHFHGHQW HVWDEOLVKHG E\ WKH ³$*V 8QLWHG IRU &OHDQ 3RZHU´ WR LQYHVWLJDWH
IUDXGXOHQW VWDWHPHQWV DVVRFLDWHG ZLWK FRPSHWLQJ LQWHUHVWV  7KH VXESRHQDV FXUUHQWO\
GLUHFWHGDWVRPHPDUNHWSDUWLFLSDQWVFRXOGEHPHWZLWKDEDUUDJHRIVXESRHQDVGLUHFWHG
DWRWKHUPDUNHWSDUWLFLSDQWV1RGRXEWDUHDVRQDEOHVXVSLFLRQH[LVWVUHJDUGLQJDQXPEHU
RI VWDWHPHQWV UHODWLQJ WR WKH ULVNV RI FOLPDWH FKDQJH  (YHQ LQ WKH SUHVV FRQIHUHQFH D
VHQLRUSDUWQHUDW.OHLQHU3HUNLQV&DXILHOG %\HUV ³.OHLQHU3HUNLQV´ LGHQWLILHG³PDQ
PDGH JOREDO ZDUPLQJ SROOXWLRQ´ DV ³WKH UHDVRQ´ IRU  WHPSHUDWXUHV WKH VSUHDG RI
=LND IORRGLQJ LQ /RXLVLDQD DQG $UNDQVDV 6XSHU 6WRUP 6DQG\ DQG 6XSHU 7\SKRRQ
+DL\DQ 6RPHHYLGHQFHPD\VXSSRUWWKHVHVWDWHPHQWV2WKHUHYLGHQFHPD\UHIXWHWKHP
'R WKHVH VWDWHPHQWV LQFUHDVH WKH YDOXH RI FOHDQ HQHUJ\ LQYHVWPHQWV RIIHUHG IRU VDOH E\
.OHLQHU3HUNLQV"6KRXOGWKHVHVWDWHPHQWVMXVWLI\DQLQYHVWLJDWLRQLQWRDOOFRQWULEXWLRQV
WR HQYLURQPHQWDO QRQSURILWV E\ .OHLQHU3HUNLQV¶VSDUWQHUV"6KRXOGWKHVHTXHVWLRQV EH

KWWSVZZZJHQHUDWLRQLPFRPPHGLDSGIJHQHUDWLRQNSFESGI  .OHLQHU 3HUNLQV &DXILHOG 
%\HUV SXEOLF ZHEVLWH DYDLODEOH DW KWWSZZZNSFEFRPSDUWQHUDOJRUH FRQILUPLQJ 9LFH 3UHVLGHQW
*RUH¶VSUHVHQWVWDWXVDVD³VHQLRUSDUWQHU´ 

  See, e.g.,QIRUPDWLRQDO5HSRUW(QYLURQPHQWDO'HIHQVH)XQGClimate  DW QRWLQJ³86FOHDQ
HQHUJ\ PDUNHW JUHZ « WR  ELOOLRQ´ LQ   DYDLODEOH DW KWWSVZZZHGIRUJVLWHVGHIDXOW
ILOHV$5(')B$5BFOLPDWHSGI 

     9LFH3UHVLGHQW*RUH3UHVV&RQIHUHQFH$*V8QLWHG)RU&OHDQ3RZHUsupraQRWH
       Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 48 of 95




VHWWOHGE\RXUVWDWHFRXUWVXQGHUSHQDOW\RI5,&2FKDUJHV"0D\LWQHYHUEH$V-XVWLFH
-DFNVRQQRWHGRXU³IRUHIDWKHUVGLGQRWWUXVWDQ\JRYHUQPHQWWRVHSDUDWHWKHWUXHIURPWKH
IDOVH IRU XV´  Thomas v. Collins  86      :H ZULWH WR XUJH RXU
FROOHDJXHVWRFKRRVHWKHVHFRQGDQGIDUVXSHULRUVROXWLRQ6WRSSROLFLQJYLHZSRLQWV

                                             6LQFHUHO\

                                                                 
                                                                 
                                                                 
/XWKHU6WUDQJH                   %LOO6FKXHWWH                   .HQ3D[WRQ
$WWRUQH\*HQHUDO                 $WWRUQH\*HQHUDO                $WWRUQH\*HQHUDO
6WDWHRI$ODEDPD                 6WDWHRI0LFKLJDQ               6WDWHRI7H[DV
                                                                 
                                                                 
                                                                 
&UDLJ5LFKDUGV                   'RXJ3HWHUVRQ                   
$WWRUQH\*HQHUDO                 $WWRUQH\*HQHUDO                6HDQ5H\HV
6WDWHRI$ODVND                  6WDWHRI1HEUDVND               $WWRUQH\*HQHUDO
                                                                 6WDWHRI8WDK
                                                                 
                                                                 
0DUN%UQRYLFK                    $GDP/D[DOW                     
$WWRUQH\*HQHUDO                 $WWRUQH\*HQHUDO                
6WDWHRI$UL]RQD                 6WDWHRI1HYDGD                 %UDG6FKLPHO
                                                                 $WWRUQH\*HQHUDO
                                                                 6WDWHRI:LVFRQVLQ
                                 
/HVOLH5XWOHGJH                  6FRWW3UXLWW
$WWRUQH\*HQHUDO                 $WWRUQH\*HQHUDO
6WDWHRI$UNDQVDV                6WDWHRI2NODKRPD
                                 
                                 
                                 
-HII/DQGU\                      $ODQ:LOVRQ
$WWRUQH\*HQHUDO                 $WWRUQH\*HQHUDO
6WDWHRI/RXLVLDQD               6WDWHRI6RXWK&DUROLQD
                                  
Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 49 of 95




         Exhibit 4
Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 50 of 95




                Establishing Accountability for
                    Climate Change Damages:
                            Lessons from Tobacco Control




                          Summary of the Workshop on Climate Accountability,
                                          Public Opinion, and Legal Strategies

                                                        Martin Johnson House
                                           Scripps Institution of Oceanography
                                                 La Jolla, CA, June 14−15, 2012
                     Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 51 of 95




©October 2012
Union of Concerned Scientists and Climate
Accountability Institute. All rights reserved.

Report Author
This workshop summary was written by Seth
Shulman, senior staff writer at the Union of
Concerned Scientists.

Workshop Organizers                                       Contents
The workshop was conceived by Naomi Oreskes
of the University of California−San Diego, Peter          Preface ………….......................…….......……………..               3
C. Frumhoff and Angela Ledford Anderson of the
Union of Concerned Scientists, Richard Heede of           1. Introduction ………......….…...........................…          5
the Climate Accountability Institute, and Lewis
M. Branscomb of the John F. Kennedy School of             2. Lessons from Tobacco Control:
Government at Harvard University and the Scripps             Legal and Public Strategies …….......…………                      7
Institution of Oceanography. Alison Kruger of
the Union of Concerned Scientists coordinated             3. Climate Legal Strategies:
workshop logistics.
                                                             Options and Prospects ………..................…… 11
Organizational affiliations are for identification
                                                          4. Attribution of Impacts and Damages:
purposes only. The opinions expressed in this report
are the sole responsibility of the participants quoted.      Scientific and Legal Aspects …........………… 15

Acknowledgments                                           5. Public Opinion and
This workshop was made possible by the V.                    Climate Accountability ……..................……… 21
Kann Rasmussen Foundation, the Mertz Gilmore
Foundation, The Grantham Foundation for the               6. Conclusion ...…..............................................… 27
Protection of the Environment, and the Martin
Johnson House at the Scripps Institution of               Endnotes ……….........................................………… 30
Oceanography. Without their generous support,
this workshop would not have been possible.

The Union of Concerned Scientists is the leading          Appendices
science-based nonprofit working for a healthy
environment and a safer world. More information           A. Workshop Agenda ………..................………… 31
about UCS is available on the UCS website at
www.ucsusa.org.                                           B. Participants ………................................………… 34

The Climate Accountability Institute engages
in research and education on anthropogenic
climate change, dangerous interference with the
climate system, and the contribution of fossil fuel
producers’ carbon production to atmospheric
carbon dioxide content. This encompasses the
science of climate change, the civil and human
rights associated with a stable climate regime not
threatened by climate-destabilizing emissions of
greenhouse gases, and the risks, liabilities, and
disclosure requirements regarding past and future
emissions of greenhouse gases attributable to
primary carbon producers.
Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 52 of 95


                                            E STA BLISHING ACCO U NTA BILITY FO R C LIMATE C HA NGE DAM AGES   3




            Preface

       The workshop sought to compare the evolution of public attitudes
       and legal strategies related to tobacco control with those related to
       anthropogenic climate change.




       F
               or many years after scientists first con-           Specifically, the workshop sought to
               cluded that smoking causes cancer, the         compare the evolution of public attitudes and
               tobacco companies continued to win             legal strategies related to tobacco control with
       court cases by arguing, among other things,            those related to anthropogenic climate change,
       that smokers assumed the risk of smoking and           fostering an exploratory, open-ended dialogue
       that no specific cancer deaths could be attrib-        about whether we might use the lessons from
       uted to smoking. At some point, however, the           tobacco-related education, laws, and litiga-
       tobacco companies began to lose legal cases            tion to address climate change. The workshop
       against them even though the science had not           explored which changes now being observed
       substantively changed. Juries began to find the        (e.g., increasing extreme heat, sea level rise)
       industry liable because tobacco companies              can be most compellingly attributed to human-
       had known their products were harmful while            caused climate change, both scientifically and
       they publicly denied the evidence, targeted            in the public mind. Participants also considered
       youth, and manipulated nicotine levels.                options for communicating this scientific attri-
            To explore how this transformation hap-           bution of climate impacts in ways that would
       pened, and to assess its implications for people       maximize public understanding and produce
       working to address climate change, the Union           the most effective mitigation and adaptation
       of Concerned Scientists and the Climate                strategies.
       Accountability Institute brought together                   The workshop explored the degree to
       about two dozen leading scientists, lawyers            which the prospects for climate mitigation
       and legal scholars, historians, social scientists,     might improve with public acceptance (includ-
       and public opinion experts for a June 14−15,           ing judges and juries) of the causal relation-
       2012, workshop at the Scripps Institution of           ships between fossil fuel production, carbon
       Oceanography in La Jolla, CA.                          emissions, and climate change. Participants
                 Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 53 of 95


 4   E STA B L I S HI NG ACCOUN TABI LI T Y FOR CLI MAT E CH ANGE DA MAGE S




debated the viability of diverse strategies,                  Climate change may loom larger today in
including the legal merits of targeting carbon
                                                              the public mind than tobacco did when
producers (as opposed to carbon emitters) for
U.S.-focused climate mitigation. And finally,
                                                              public health advocates began winning
the group sought to identify the most promis-                 policy victories.
ing and mutually reinforcing intellectual, legal,
and/or public strategies for moving forward.
We are pleased to share the outcome of these                   change may loom larger today in the public
preliminary workshop discussions. Among the                    mind than tobacco did when public health
many points captured in this report, we want                   advocates began winning policy victories.
to highlight the following:                                    Progress toward a stronger public narra-
 7a[oXh[Waj^hek]^_dj^[fkXb_YWdZb[]Wb                 j_l[c_]^jX[W_Z[ZXoki[e\WÇZ_Wbe]_Y
   case for tobacco control came when inter-                   approach” in which climate advocates work
   nal documents came to light showing the                     in partnership with the public. Such a nar-
   tobacco industry had knowingly misled the                   rative must be both scientifically robust
   public. Similar documents may well exist                    and emotionally resonant to cut through
   in the vaults of the fossil fuel industry and               the fossil fuel industry’s successful efforts
   their trade associations and front groups,                  to sow uncertainty and confusion.
   and there are many possible approaches to
   unearthing them.                                                                               Naomi Oreskes
 :hWm_d]kfedj^[\ehj^Yec_d]ÇYWhXed                                       University of California−San Diego
   majors” analysis by Richard Heede, it may                                                 Peter C. Frumhoff
   be feasible and highly valuable to publicly                                     Union of Concerned Scientists
   attribute important changes in climate,                                                      Richard Heede
   such as sea level rise, to specific carbon                                     Climate Accountability Institute
   producers. Public health advocates were
                                                                                             Lewis M. Branscomb
   effective in attributing the health impacts
                                                                              Scripps Institution of Oceanography
   of smoking to major tobacco companies.
                                                                                     Angela Ledford Anderson
 M^_b[m[Ykhh[djbobWYaWYecf[bb_d]fkX-                                       Union of Concerned Scientists
   lic narrative about climate change in the
   United States, we may be close to coalesc-
   ing around one. Furthermore, climate
Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 54 of 95


                                           E STA BLISHING ACCO U NTA BILITY FO R C LIMATE C HA NGE DAM AGES   5




        Climate Accountability, Public Opinion,
        and Legal Strategies Workshop

        Martin Johnson House, Scripps Institution of Oceanography,
        La Jolla, CA, June 14–15, 2012




    1. Introduction
       Tobacco companies realized they did not need to prove their
       products were safe. Rather, they had only to implement a
       calculated strategy to foster doubt about the science.




       F
               or decades after U.S. tobacco firms first     which specifically warned the public about
               became aware of strong scientific evi-        the link between smoking and lung cancer.1
               dence linking smoking to cancer in the        Nonetheless, the tobacco industry’s disinfor-
       mid-1950s, the industry adopted a public rela-        mation campaign continued. As internal docu-
       tions strategy that knowingly sought to con-          ments have long since revealed, the tobacco
       fuse people about the safety of its products. As      companies quickly realized they did not need
       we now know, tobacco industry lawyers long            to prove their products were safe. Rather, they
       advised their clients that if they admitted to        had only to implement a calculated strategy
       selling a hazardous product they would be vul-        to foster doubt about the science in the minds
       nerable to potentially crippling liability claims.    of the public. As one infamous internal memo
       So, despite the scientific evidence, the industry     from the Brown & Williamson company put
       developed and implemented a sophisticated             _j0Ç:ekXj_iekhfheZkYj"i_dY[_j_ij^[X[ij
       disinformation campaign designed to deceive           means of competing with the ‘body of fact’ that
       the public about the hazards of smoking and           exists in the minds of the general public.”2 The
       forestall governmental controls on tobacco            industry also managed to convince juries that
       consumption.                                          smoking was a voluntary act, that the public
            As time went on, a scientific consen-            mWim[bb_d\ehc[Ze\Çfej[dj_Wbh_iai"ÈWdZ
       sus emerged about a multitude of serious              that smokers therefore only had themselves to
       dangers from smoking. On January 11, 1964,            blame for whatever harm may have occurred.
       for instance, the U.S. government released                 It has become increasingly clear during
       the first report by the Surgeon General’s             the past decade or more that the fossil fuel
       Advisory Committee on Smoking and Health,             industry has adopted much the same strategy:
                 Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 55 of 95


 6   E STA B L I S HI NG ACCOUN TABI LI T Y FOR CLI MAT E CH ANGE DA MAGE S




attempting to manufacture uncertainty about                     By gathering a distinguished and com-
global warming even in the face of overwhelm-              plementary group of experts, the Climate
ing scientific evidence that it is accelerating at         Accountability Workshop created the
an alarming rate and poses a myriad of public              conditions for a well-informed discussion
health and environmental dangers. Not only                 about the history of tobacco prevention as an
has the fossil fuel industry taken a page from             example for those working on climate change:
the tobacco industry’s playbook in its efforts             exploring how science in combination with
to defeat action on climate change, it also                the law, public advocacy, and possibly new
shares with the tobacco industry a number of               technology can spur a seminal shift in public
key players and a remarkably similar network               understanding and engagement on an issue of
e\fkXb_Yh[bWj_edi\_hciWdZdedfhe\_jÇ\hedj            vital importance to the global community.
groups” that have been actively sowing disin-                   What follows is a summary of the work-
formation about global warming for years.3                 shop designed to highlight some of the major
      At this pivotal moment for climate change,           themes that emerged over the course of two
with international agreement all but sty-                  days of structured dialogue. Because the dis-
mied and governmental action in the United                 cussion was often animated and wide-ranging,
States largely stalled, the Union of Concerned             this report does not attempt to portray a com-
Scientists and the Climate Accountability                  prehensive account of all the ideas presented,
Institute sought to build a clearer understand-            but rather the key findings that emerged.
ing of the drivers of change that eventually
proved effective against the tobacco industry.
To be sure, lawyers played a huge role; scien-             When I talk to my students I always say, tobacco
tific evidence played an important role as well.           causes lung cancer, esophageal cancer, mouth
But notably, neither science nor legal strategies
                                                           cancer. . . . My question is: What is the “cancer”
alone drove the changes in public understand-
ing of the health dangers posed by smoking.                of climate change that we need to focus on?
Workshop participants were therefore asked                                                                  —Naomi Oreskes
to share their perspectives on a key question:
given the power and resources of the tobacco
industry, how were tobacco control efforts able
to finally gain traction?
Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 56 of 95


                                            E STA BLISHING ACCO U NTA BILITY FO R C LIMATE C HA NGE DAM AGES   7




   2. Lessons from Tobacco Control:
      Legal and Public Strategies
       Both the tobacco industry and the fossil fuel industry have
       adopted a strategy of disseminating disinformation to
       manufacture uncertainty and forestall government action, and in
       so doing, have placed corporate interests above the public interest.




       W
                      orkshop participants reviewed          Americans continue to smoke, some 8 million
                      the history of tobacco control         live with a serious illness caused by their
                      in the United States to identify       smoking, and more than 400,000 die prema-
       lessons that might be applicable to action on         turely each year.5
       global warming. The first important insight                 A few principles emerged from the long
       was that the history of tobacco control efforts       fight for tobacco control. First, any legal strate-
       stretches back much further than most people          gies involving court cases require plaintiffs, a
       realize. The American Tobacco Company was             venue, and law firms willing to litigate—all of
       broken up as a result of the Sherman Anti-            which present significant hurdles to overcome.
       Trust Act of 1890, and several U.S. states            Robert Proctor generalized about the history of
       banned tobacco entirely between 1890 and              tobacco-related litigation by noting that tobac-
       1920 in response to concerns that the power-          co opponents typically won with simplicity
       ful tobacco industry was paying off legislators.      but lost in the face of complexity. As he noted,
       Those bans were all overturned after success-         _j_imehj^h[c[cX[h_d]j^Wj"ÇJ^[_dZkijho
       ful lobbying efforts by the industry, but a land-     can win by making plaintiffs have to pass a
       mark 1900 legal case (Austin v. Tennessee) set        thousand hurdles, any one of which can derail
       an important precedent by upholding the legal         the whole effort.” Second, public victories can
       right of states to ban tobacco.4                      occur even when the formal point is lost. In
            A second important insight was that the          one effort that sought to stop tobacco research
       battle for tobacco control continues today,           at Stanford University, for instance, no formal
       despite substantial gains over the past several       ban was enacted but the public outcry led the
       decades. In a point made forcefully by Robert         Philip Morris company to stop its external
       Proctor, a science historian who frequently           research programs anyway.6
       serves as an expert witness in tobacco litiga-
       j_ed"ÇJeXWYYe_idejel[h$ÈM^_b[j^[dkcX[h
                                                             The Importance of Documents in
       of cigarettes smoked worldwide may no longer
                                                             Tobacco Litigation
       be growing, an estimated 6 trillion were still        One of the most important lessons to emerge
       sold and smoked in 2012. More than 45 million         from the history of tobacco litigation is the
                 Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 57 of 95


 8   E STA B L I S HI NG ACCOUN TAB I LI T Y FOR CLI MAT E CH ANGE DA MAGE S




value of bringing internal industry documents                     In the end, however, the documents
to light. Roberta Walburn, a key litigator in               proved crucial in helping to shift the focus of
the pathbreaking 1994 case State of Minnesota               litigation away from a battle of the experts
and Blue Cross and Blue Shield of Minnesota v.              over the science of disease causation and
Philip Morris et al. [C1-94-8565], explained                toward an investigation of the industry’s
that her legal team, with strong backing from               conduct. As Roberta Walburn explained,
C_dd[iejW7jjehd[o=[d[hWb>kX[hjÇIa_fÈ                   their legal team was able to say to the judge
Humphrey, made it a goal from the start of                  WdZ`kho"ÇOekZedÊj^Wl[jeX[b_[l[kieh
the lawsuit to use the process of legal discov-             our experts; just look at the companies’ own
ery to gain access to Philip Morris’s internal              words.” The strategy of prying documents from
documents and make them part of the public                  the industry also proved effective because
domain. Walburn noted that Humphrey was                     once a lawsuit begins, litigants are required
mocked and scorned by many of his colleagues                by law to retain evidence. The very first order
for this emphasis, but it proved critical to                issued by the judge in the Minnesota case was
achieving the landmark settlement.                          a document preservation order, which meant
     For the previous four decades, the tobacco             that the company could be held in contempt of
industry had not lost a single legal case nor               court if it failed to comply. Companies are also
been forced to release most of its internal                 required to preserve any documents they think
documents. But attorneys began to see the                   might be pertinent to possible future litigation.
tremendous value of the industry’s memos                          Today, the documents that have emerged
in an individual New Jersey smoker’s case                   from tobacco litigation have been collected
in the 1980s, and when a paralegal leaked                   in a single searchable, online repository: the
some internal documents in the early 1990s.                 so-called Legacy Tobacco Document Library
By making such documents a key part of the                  (available at legacy.library.ucsf.edu) currently
Minnesota litigation, the legal discovery pro-              contains a collection of some 80 million pages.
cess ultimately brought some 35 million pages               Stanton Glantz, a professor of cardiology at
of industry documents to light.7                            the University of California−San Francisco who
     Of course, the release of so many docu-                directs the project, noted the importance of
ments also presented immense challenges,                    the decision to create an integrated collection
requiring the legal team to pore over them                  accessible to all. One advantage of such a col-
one page at a time. The industry also went to               lection, he said, is that it becomes a magnet
great lengths to hide documents throughout                  for more documents from disparate sources.
the discovery process, listing them under dif-                    Because the Legacy Collection’s software
\[h[djYehfehWj[[dj_j_[i"ÇbWkdZ[h_d]ÈiY_-                and infrastructure is already in place, Glantz
entific documents by passing them through                   suggested it could be a possible home for a
attorneys in order to claim attorney-client                 parallel collection of documents from the fos-
privilege, and playing word games in order to               sil fuel industry pertaining to climate change.
claim they didn’t have any documents on the                 He stressed the need to think carefully about
topics sought by the plaintiffs. During pre-trial           which companies and which trade groups
discovery in the Minnesota litigation, Walburn              might have documents that could be espe-
noted, Philip Morris was spending some                      cially useful. And he underscored the point
$1.2 million dollars every week in legal defense.           that bringing documents to light must be
Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 58 of 95


                                            E STA BLISHING ACCO U NTA BILITY FO R C LIMATE C HA NGE DAM AGES   9




       established as an objective independent of the         by marketing their products to children. The
       litigation, or else the most valuable documents        court imposed most of the requested rem-
       are not likely be made public.                         edies, and rejected the defendants’ argument
                                                              that their statements were protected by the
       Documents Helped Establish a                           First Amendment, holding that the amendment
       Conspiracy                                             Ze[idejfhej[YjÇadem_d]bo\hWkZkb[djÈijWj[-
       The release of documents from the tobacco              ments. The tobacco companies appealed the
       industry became front-page news in the 1990s.          ruling but a three-judge panel of the U.S. Court
       The headlines did not tout the fact that tobac-        of Appeals for the District of Columbia unani-
       co causes lung cancer, which had already been          mously upheld the decision in 2009.
       widely reported; instead, they focused on the
       tobacco industry’s lies to the public, its efforts     Lessons for the Climate Community
       to target children in its marketing campaigns,         One theme to emerge from this review of
       and its manipulation of the amount of nicotine         tobacco litigation was the similarity between
       in cigarettes to exploit their addictive proper-       the tobacco industry’s disinformation cam-
       ties.8 Many of these facts had not come to the         paign and the fossil fuel industry’s current
       public’s attention until the industry’s internal       efforts to sow confusion about climate change.
       documents came to light.                               7ied[fWhj_Y_fWdjfkj_j"ÇJ^[jeXWYYe\_]^j
            Most importantly, the release of these            is now the climate fight.” Both industries have
       documents meant that charges of conspiracy             adopted a strategy of disseminating disin-
       or racketeering could become a crucial com-            formation to manufacture uncertainty and
       ponent of tobacco litigation. Formerly secret          forestall governmental action, and in so doing,
       documents revealed that the heads of tobacco           have placed corporate interests above the
       companies had colluded on a disinformation             public interest. Several workshop participants
       strategy as early as 1953.9                            presented detailed evidence of the close ties
            Sharon Eubanks noted the importance               between the two industries in terms of person-
       of documents in a racketeering case against            d[b"dedfhe\_jÇ\hedj]hekfi"ÈWdZ\kdZ[hi$
       the tobacco industry she prosecuted during                  Given these close connections, many par-
       the Clinton administration. That case, U.S.A           ticipants suggested that incriminating docu-
       v. Philip Morris, Inc., was filed after President      ments may exist that demonstrate collusion
       Clinton directed his attorney general to               among the major fossil fuel companies, trade
       attempt to recover from the tobacco industry           associations, and other industry-sponsored
       the costs of treating smokers under Medicare.          groups. Such documents could demonstrate
       The Justice Department brought the case                companies’ knowledge, for instance, that the
       under the Racketeer Influenced and Corrupt             use of their products damages human health
       Organizations (RICO) statute that was origi-           WdZm[bb#X[_d]XoYedjh_Xkj_d]jeÇZWd][heki
       nally enacted to combat organized crime.               anthropogenic interference with the climate
            The U.S. District Court for the District          system.” 10
       of Columbia found Philip Morris and other                  Finally, participants agreed that most
       tobacco companies charged in the case guilty           questions regarding how the courts might rule
       of violating RICO by fraudulently covering up          on climate change cases remain unanswered.
       the health risks associated with smoking and           Most participants also agreed that pursuing a
                 Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 59 of 95


10   E STA B L I S HI NG ACCOUN TAB I LI T Y FOR CLI MAT E CH ANGE DA MAGE S




legal strategy against the fossil fuel industry
would present a number of different obstacles
and opportunities compared with those faced
by litigants in the tobacco cases. As Roberta
Walburn noted, however, both efforts do
share an important public interest imperative:
ÇF[efb[^Wl[X[[d^Whc[ZWdZj^[h[i^ekbZX[
`kij_Y["Èi^[iW_Z$Ç?\oekmWdjjeh_]^jWmhed]
you have to be bold.”
Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 60 of 95


                                            E STA BLISHING ACCO U NTA BILITY FO R C LIMATE C HA NGE DAM AGES   11




    3. Climate Legal Strategies: Options
       and Prospects
       Tobacco started with a small box of documents. We used that to
       wedge open a large pattern of discovery. . . . It looks like where
       you are with climate is as good as it was with tobacco—probably
       even better. I think this is a very exciting possibility.
                                                                                        —Stanton Glantz




       A
                  wide variety of potential legal strate-     Strategies to Win Access to
                  gies were discussed at the workshop.        Internal Documents
                  Participants agreed that a variety of
                                                              Having attested to the importance of seek-
       different approaches could prove successful
                                                              ing internal documents in the legal discovery
       in spurring action and engaging the public on
                                                              phase of tobacco cases, lawyers at the work-
       global warming, with suggestions ranging from
                                                              shop emphasized that there are many effective
       lawsuits brought under public nuisance laws
                                                              avenues for gaining access to such documents.
       (the grounds for almost all current environ-
       mental statutes) to libel claims against firms             First, lawsuits are not the only way to win
       and front groups that malign the reputations of        the release of documents. As one participant
       climate scientists.                                    noted, congressional hearings can yield docu-
             Several participants warned of the poten-        ments. In the case of tobacco, for instance,
       tial polarizing effect of lawsuits. While it is        j^[_d\WcekiÇ:ekXj_iekhfheZkYjÈZeYk-
       never an easy decision to bring a lawsuit, they        ment came out after being subpoenaed by
       noted, litigants must understand that if they          Congress.11 State attorneys general can also
       pursue such a course they should expect a              subpoena documents, raising the possibility
       protracted and expensive fight that requires           that a single sympathetic state attorney gen-
       careful planning. Among the issues discussed           eral might have substantial success in bringing
       were the importance of seeking documents in            key internal documents to light. In addition,
       the discovery process as well as the need to           lawyers at the workshop noted that even grand
       choose plaintiffs, defendants, and legal rem-          juries convened by a district attorney could
       edies wisely. Another issue of concern was             result in significant document discovery.
       the potential for a polarizing lawsuit to slow             Jasper Teulings, general counsel for
       the broad cultural shift in public perception          Greenpeace International, emphasized that the
       (see section 5).                                       release of incriminating internal documents
                 Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 61 of 95


12   E STA B L I S HI NG ACCOUN TABI LI T Y FOR CLI MAT E CH ANGE DA MAGE S




from the fossil fuel industry would not only               responsible.” Because Exxon and the other
be relevant to American policy but could have              corporate defendants in the Kivalina case are
widespread international implications.                     indisputably large emitters of heat-trapping
                                                           ]Wi[i"FWmWiW_Z^[m_bbWh]k[j^Wjj^[oÇWh[
Importance of Choosing Plaintiffs,                         basically like the two guys outside that bar.” To
Defendants, and Legal Remedies                             help with his argument of causation, Pawa will
Matt Pawa, a leading litigator on climate-                 also argue that Exxon and the other defendants
related issues, discussed his current case,                distorted the truth. He said that litigation not
Kivalina v. ExxonMobil Corporation, et al., now            only allows him to pursue a remedy for some
pending on appeal. The lawsuit, brought under              of those most vulnerable to the effects of cli-
public nuisance law, seeks monetary damages                cWj[Y^Wd]["XkjWbiei[hl[iWiÇWfej[dj_Wbbo
from the energy industry for the destruc-                  powerful means to change corporate behavior.”
tion of the native village of Kivalina, AK, by                  Jasper Teulings recounted the unusual
coastal flooding due to anthropogenic climate              and controversial case in which Greenpeace
change. Damages have been estimated by the                 International helped representatives from
U.S. Army Corps of Engineers and the U.S.                  Micronesia—an island nation threatened by
Government Accountability Office between                   rising sea levels—request a transboundary
$95 million and $400 million.                              environmental impact assessment (TEIA) in
      The suit was dismissed by a U.S. district            the Czech Republic, hoping to prevent the
court in 2009 on the grounds that regulating               Czech government from granting a 30-year
global warming emissions is a political rather             permit extension for a coal-fired power plant.
than a legal issue that needs to be resolved by            That action, he said, led to a national debate
Congress and the executive branch rather than              about global warming in a country led by a
the courts. An appeal was filed with the Ninth             climate skeptic, and the Czech environment
Circuit Court of Appeals in November 2009,                 minister ultimately resigned as a result. The
but was rejected in September 2012. The plain-             case also drew the attention of the interna-
tiffs have yet to determine whether to take                tional media, including the Wall Street Journal,
further legal action, either by calling for an en          Economist, and Financial Times.12
banc review of the appeal verdict or by re-filing               Participants weighed the merits of legal
the case in state court.                                   strategies that target major carbon emitters,
      Pawa noted that in representing Kivalina,            such as utilities, versus those that target car-
he chose a plaintiff whose stake in the case is            bon producers, such as coal, oil, and natural gas
patently evident, as is the harm that has come             companies. In some cases, several lawyers at
to the village. Because those facts remain                 the workshop noted, emitters are better tar-
largely beyond dispute, it puts the focus of the           gets for litigation because it is easy to estab-
case squarely on attributing the damage to                 lish their responsibility for adding substantial
the defendants. Pawa has used the principle                amounts of carbon to the atmosphere. In other
e\Ç`e_djWdZi[l[hWbÈb_WX_b_jo"m^_Y^_d^_i           cases, however, plaintiffs might succeed in
mehZi^ebZij^Wj"Ç?\jme]koiWh[ekji_Z[W             cases against the producers who unearthed
bar and the plaintiff gets beaten up and only              the carbon in the first place.
one technically does it but both of them                        In lawsuits targeting carbon producers,
collude in the activity, they can both be held             lawyers at the workshop agreed, plaintiffs need
Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 62 of 95


                                            E STA BLISHING ACCO U NTA BILITY FO R C LIMATE C HA NGE DAM AGES     13




       to make evidence of a conspiracy a prominent           public relations memos from the group and
       part of their case. Richard Ayres, an experi-          asked whether a false advertising claim could
       enced environmental attorney, suggested that           be brought in such a case. Lawyers at the
       the RICO Act, which had been used effectively          workshop said that public relations documents
       against the tobacco industry, could similarly be       could probably be used as evidence in such
       used to bring a lawsuit against carbon produc-         a case but they cautioned that courts view
       ers. As Ayres noted, the RICO statute requires         claims designed to influence consumer behav-
       that a claimant establish the existence of a           ior differently than they do those designed to
       ÇYh_c_dWb[dj[hfh_i["ÈWdZWjb[WijjmeWYjie\       influence legislative policy.
       racketeering (with at least one having occurred            Some lawyers at the workshop did note
       within the past four years). It is not even clear,     that historical false advertising claims could
       he added, whether plaintiffs need to show              be deemed relevant, especially if plaintiffs
       they were actually harmed by the defendant’s           can show that the conduct has continued. In
       WYj_edi$7i7oh[ifkj_j"ÇH?9E_idej[Wio$?j       tobacco litigation, for example, plaintiffs have
       is certainly not a sure win. But such an action        successfully gone back as far as four decades
       would effectively change the subject to the            for evidence by establishing the existence of a
       campaign of deception practiced by the coal,           continuing pattern by the tobacco industry.
       gas, and oil companies.”                                   Joe Mendelson, director of climate policy
           The issue of requesting an appropriate             at the National Wildlife Federation, suggested
       legal remedy was also discussed. As one of             that such a strategy might be employed to
       j^[mehai^efÊibWmo[hiiW_Z"Ç7im[j^_da              take on the coal industry’s advertising
       about litigation, we need to consider: what            campaign, which has targeted swing states
       does our carbon system look like with climate          whose attorneys general are unlikely to call
       stabilization? It has to be something positive.        out the ads’ distortions. Such a legal case,
       Only then can we figure out what strategies            Mendelson explained, might achieve a victory
       we need to pursue.” As important as this broad         in terms of public education and engagement.
       vision of a legal remedy is, this participant also
       emphasized the advantage of asking courts to           Libel suits
       do things they are already comfortable doing,          Lawyers at the workshop noted that libel law-
       dej_d]j^Wj"Ç;l[d_\oekhkbj_cWj[]eWbc_]^j        suits can be an effective response to the fossil
       be to shut down a company, you still might be          fuel industry’s attempts to discredit or silence
       wise to start out by asking for compensation           atmospheric scientists. Pennsylvania State
       for injured parties.”                                  University’s Michael Mann, for instance, has
                                                              worked with a lawyer to threaten libel lawsuits
       Other Potential Legal Strategies                       for some of the things written about him in the
       False advertising claims                               media, and has already won one such case in
       Naomi Oreskes, a historian of science at the           Canada. Matt Pawa explained that libel cases
       University of California–San Diego, brought up         merely require the claimant to establish fal-
       the example of the Western Fuels Association,          i_jo"h[Yab[iid[ii"WdZ^Whc$ÇM^WjYekbZX[
       an industry-sponsored front group that has run         more harmful than impugning the integrity of
       ads containing demonstrably false informa-             a scientist’s reputation?” Pawa asked. Roberta
       tion. Oreskes noted that she has some of the           Walburn noted that libel suits can also serve
                 Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 63 of 95


14   E STA B L I S HI NG ACCOUN TAB I LI T Y FOR CLI MAT E CH ANGE DA MAGE S




to obtain documents that might shed light on                or corporations. Wood said that while the atmo-
industry tactics.                                           spheric trust lawsuits are just starting, some
                                                            22 amicus briefs (in which law professors from
Atmospheric trust litigation
                                                            around the country argue that the approach is
Mary Christina Wood, professor of law at the
                                                            legally viable) have already been filed.
University of Oregon, discussed her involve-
ment with so-called atmospheric trust litiga-               Disagreement about the Risks
tion, a legal strategy she pioneered that is                of Litigation
now unfolding in all 50 states. The goal of the
                                                            Despite widespread endorsement by workshop
litigation—to force massive reforestation and
                                                            participants of the potential value in pursuing
soil carbon sequestration that would return the
                                                            legal strategies against the fossil fuel industry,
planet to a sustainable level of atmospheric
                                                            some of the lawyers present expressed concern
carbon dioxide (350 parts per million)—is
                                                            about the risks entailed should these cases be
grounded in the internationally recognized prin-
                                                            beij$7ied[fWhj_Y_fWdjfkj_j"ÇM[^Wl[l[ho
ciple known as the Public Trust Doctrine, first
                                                            powerful laws and we need to think strategi-
enunciated by the Roman Emperor Justinian.
                                                            cally about them so they won’t be diminished
      Under this doctrine, a state or third-party
                                                            by the establishment of a legal precedent or by
corporation can be held liable for stealing
                                                            drawing the attention of hostile legislators who
from or damaging a resource—in this case, the
                                                            might seek to undermine them.”
atmosphere—that is held as a public trust. The
                                                                  Others, such as Sharon Eubanks, took
beneficiaries in the case are citizens—both
                                                            _iik[m_j^j^_if[hif[Yj_l[$Ç?\oek^Wl[WijWj-
current and future—who claim that the defen-
                                                            kj["oeki^ekbZki[_j"Èi^[iW_Z$ÇM[^WZj^[
dants (the state or federal government or third-
                                                            case where people said, ‘What if you screw
party corporations) have a duty to protect and
                                                            up RICO?’ But no matter what the outcome,
not damage that resource, which they oversee
                                                            litigation can offer an opportunity to inform
or for which they bear some responsibility.
                                                            the public.” Stanton Glantz concurred with this
      Wood noted that this legal action has sev-
                                                            Wii[iic[dj$7i^[fkj_j"Ç?YWdÊjj^_dae\Wdo
eral promising features: it is being brought by
                                                            tobacco litigation that backfired; I can’t think
children, can highlight local impacts of climate
                                                            of a single case where litigation resulted in bad
change because it is being brought in every
                                                            law being made.”
state, and is flexible enough to be brought
against states, tribes, the federal government,
Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 64 of 95


                                          E STA BLISHING ACCO U NTA BILITY FO R C LIMATE C HA NGE DAM AGES    15




    4. Attribution of Impacts and Damages:
       Scientific and Legal Aspects
       Why should taxpayers pay for adaptation to climate change?
       That is a sound bite that I don’t hear used. Why should
       taxpayers bear the risk? Perhaps that question alone can help
       shift public perception.                             —Myles Allen




       S
               everal sessions at the workshop              than what’s happening now. As a result, he
               addressed a variety of vexing issues         said, people too often tend to perceive climate
               concerning the extent to which local-        change as a problem for our grandchildren.
       ized environmental impacts can be accurately
       attributed to global warming and how, in turn,       Challenges of Attributing
       global warming impacts might be attributed to        Environmental Effects to
       specific carbon emitters or producers. Many          Anthropogenic Climate Change
       challenges are involved in these kinds of link-      Several of the climate scientists at the meeting
       ages, from getting the science right to commu-       addressed the scientific challenges involved in
       nicating it effectively.                             attributing specific environmental effects to
            Myles Allen, a climate scientist at Oxford      anthropogenic climate change. For example,
       University, suggested that while it is laudable      global warming, natural variability, population
       to single out the 400 Kivalina villagers, all        exposure, and population vulnerability are all
       7 billion inhabitants of the planet are victims      factors in the disasters that make headlines.
       of climate change. He noted, for instance,           Myles Allen noted that while scientists can
       that while the United Nations Framework              accurately speak about increases in average
       Convention on Climate Change makes an                global temperature, such large-scale tempera-
       inventory of global warming emissions, it does       ture measurements are difficult to link to spe-
       not issue an inventory of who is being affected.     cific individuals.
       7i^[fkj_j"ÇM^oi^ekbZjWnfWo[hifWo\eh              Claudia Tebaldi, a climate scientist at
       adaptation to climate change? That is a sound        Climate Central, emphasized the problem
       bite that I don’t hear used. Why should taxpay-      e\Yed\ekdZ_d]\WYjehi0Ç?\oekmWdjje^Wl[
       ers bear the risk? Perhaps that question alone       statistically significant results about what has
       can help shift public perception.”                   already happened [on the health impacts of
            Allen also noted that the scientific commu-     Yb_cWj[Y^Wd][S"Èi^[iW_Z"Çm[Wh[\Wh\hec
       nity has frequently been guilty of talking about     being able to say anything definitive because
       the climate of the twenty-second century rather      the signal is so often overwhelmed by noise.”
                 Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 65 of 95


16   E STA B L I S HI NG ACCOUN TAB I LI T Y FOR CLI MAT E CH ANGE DA MAGE S




     Given that nearly all consequences have                Absolutely crucial is real progress on
multiple causes, Tebaldi reviewed the dif-
                                                            regional and local consequences of climate
ficulties entailed in efforts at so-called single-
step attribution (in which a single variable is
                                                            change. We have general notions that
added or removed from a model), multi-step                  the Southwest will be drier. But once the
attribution (in which two or more attribution               science is able to say with conﬁdence what
linkages are drawn), and associative patterns               will happen in the states of Colorado and
of attribution (in which linkages are mapped
                                                            Arizona, then the people who live there will
over time in order to detect possible pat-
terns). She noted that the authors of the 2007
                                                            want to pressure their representatives to ﬁx
Intergovernmental Panel on Climate Change                   their problem. Then political people will be
report were relatively comfortable attributing              much more responsive to the issue. That will
certain environmental phenomena to climate                  be real progress in the next few years.
change: changes in snow/ice/frozen ground;
increased runoff and anticipated snowmelt                                                                       —Lew Branscomb
in spring; warmer water temperatures and
changes in salinity, oxygen levels, and ocean
acidification. But she added that it is still hard          by Stefan Rahmstorf and Dim Coumou, who
to say anything statistically significant about             found an 80 percent probability that the July
some key areas of concern.                                  2010 heat record would not have occurred
     Climate scientist Mike MacCracken                      without global warming.13
expressed more optimism about the ability of                     Others agreed that many different types of
scientists to identify patterns of changes. The             aggregate findings can be useful. Paul Slovic,
traditional view, he explained, is that one can-            for instance, cited the example of the book At
not attribute a single weather event to human-              War with the Weather by Howard Kunreuther.
induced climate change, but climate change                  In studying economic losses from natural
reflects a difference in the frequency and                  disasters, Kunreuther found an exponential
intensity of weather events from the past—                  increase in losses incurred over the last 10 or
that is how the term is defined. So, as the                 20 years.14 Again, multiple factors need to be
distribution of weather events changes, we are              teased apart, such as the growth in population
seeing an increasing likelihood of what were                exposed to natural disasters, increased infra-
once very rare events, but are likely to become             structure replacement costs, natural variability,
much more frequent.                                         and the influence of climate change.15
     Myles Allen agreed that scientists could                    Mike MacCracken suggested that issues
be far more confident about a group of                      related to the science itself are distinct from
events rather than a single event, but noted,               how findings should be communicated to the
ÇJ^[doekWh[jWba_d]W]W_dWXekjYb_cWj[QWi              fkXb_Y$ÇJ^[Y^Wbb[d]["È^[iW_Z"Ç_i\_dZ_d]Wd
opposed to weather]. We can say with confi-                 effective lexicon that scientists are comfort-
dence how the risks are changing. Absolutely.               able with.” Along these lines, one participant
And some harms can be caused by change                      suggested that it could be helpful to com-
in risk. But we are still talking about prob-               municate findings framed as a discussion.
abilities.” As an example, Allen cited work                 For example, a farmer could ask a question
Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 66 of 95


                                           E STA BLISHING ACCO U NTA BILITY FO R C LIMATE C HA NGE DAM AGES   17




       iWo_d]"Ç?ÊcYedY[hd[ZX[YWki[?Êci[[_d]            95 percent is needed. That is a social conven-
       this [particular local weather].” The scientist       tion. Statistics are often used when we don’t
       YWdYec\ehjWXboh[ifedZ0ÇOekÊh[h_]^jjeX[         understand the mechanisms of causation. But
       concerned because we are seeing this, this, and       what if we do know what the mechanisms are?
       this [aggregate effect or strong probability of       For instance, if we know how a bullet kills a
       anthropogenic warming].”                              human, we don’t need statistics to prove that
            Lew Branscomb, a physicist, governmental         bullets can kill.”
       policy expert, and one of the meeting’s orga-              Oreskes went on to note that scientific
       nizers, suggested that the evolution of climate       knowledge in the field of climate science is
       science is an important issue. As he put it,          very robust—more robust than in many other
       Ç7Xiebkj[boYhkY_Wb_ih[Wbfhe]h[iiedh[]_edWb     fields such as plate tectonics or relativity. This
       and local consequences of climate change. We          observation led her to wonder why climate
       have general notions that the Southwest will be       scientists have been so reticent about commu-
       drier. But once the science is able to say with       nicating their results, and to postulate that in
       confidence what will happen in the states of          WYY[fj_d]ikY^W^_]^ijWdZWhZe\fhee\"ÇJ^[
       Colorado and Arizona, then the people who live        scientific community has been influenced by
       there will want to pressure their representatives     push-back from industry.”
       to fix their problem. Then political people will           Stanton Glantz drew a comparison to his
       be much more responsive to the issue. That will       work with the Centers for Disease Control
       be real progress in the next few years.”              establishing a link between smoking and breast
                                                             YWdY[h$Ç?\ek]^j9:9edj^[b_daiX[jm[[d
       Determining Appropriate Standards                     icea_d]WdZXh[WijYWdY[h"È^[h[YWbb[Z$ÇJ^[h[
       of Evidence                                           were 17 studies. How could you make a state-
       A discussion arose at the workshop about the          ment that there was no link? The epidemiolo-
       appropriate standard of evidence required             gists focus on statistics but we already knew
       when attributing specific environmental phe-          about the biology of breast cancer and damage
       nomena to global warming and establishing             to DNA and links to tobacco. My argument
       the culpability of carbon emitters and produc-        was that you needed to look at a whole body of
       ers. Naomi Oreskes noted the important differ-        evidence. . . . We compared the breast cancer
       ences among standards of evidence in science,         evidence, which is stronger than the original
       in law, and in public perception.                     lung cancer evidence, and that got accepted
            7ii^[[nfbW_d[Z"ÇM^[dm[jWa[j^[i[           and became the default position. But the fact is,
       things to the public, I think we often make a         not everyone who smokes gets cancer.”
       category error. We take a standard of evidence             For climate change, Glantz said, all the
       applied internally to science and use it exter-       pieces fit together and they represent a consis-
       nally. That’s part of why it is so hard to com-       tent body of evidence. He added that criminal
       municate to the public.” Oreskes pointed out          jh_Wbiki[j^[ijWdZWhZe\ÇX[oedZWh[WiedWXb[
       j^Wjj^[Ç/+f[hY[djfhee\hkb[Èm_Z[boWYY[fj-       ZekXj$È8kjWi^[fkj_j"ÇIY_[dj_iji^Wl[X[[d
       ed among scientists might not be appropriate          making the ‘reasonable doubt’ standard higher
       in this application. That standard of proof,          and higher.”
       i^[iW_Z"Ç_idejj^[;b[l[dj^9eccWdZc[dj$               Some of the scientists at the workshop,
       There is nothing in nature that taught us that        however, took issue with the idea that they
                 Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 67 of 95


18   E STA B L I S HI NG ACCOUN TABI LI T Y FOR CLI MAT E CH ANGE DA MAGE S




ought to apply different standards of proof                annual reports and other public sources of
to their work. Claudia Tebaldi, for instance,              information from the energy sector, Heede is
h[ifedZ[Z"Ç7iWiY_[dj_ij?d[[Zje^Wl[jme             working to derive the proportion of the planet’s
different standards? I don’t see that. I am not            atmospheric carbon load that is traceable
convinced that I should lower my standards of              to the fossil fuels produced and marketed
skepticism when I talk to the public. As a sci-            by each of these companies annually from
entist I give you the probability. It is not my job        1864 to 2010. The work deducts for carbon
to change my paper if the consequences are so              sequestered in non-energy products such as
bad. That is the job of a policy maker working             petrochemicals, lubricants, and road oil, and
with my results.”                                          quantifies annual and cumulative emissions
      Mary Christina Wood reminded the group               to the atmosphere attributable to each com-
that the medical profession is adept at juggling           pany. The research is still awaiting peer review
two very different standards: the standard of              before it can be finalized and publicized.
proof and the standard of care, and suggested                   Most of the workshop’s participants
that climate scientists might be able to do                responded positively to Heede’s research. Matt
something similar. Dick Ayres agreed, empha-               Pawa thought the information could prove
i_p_d]j^Wj"ÇJee^_]^WijWdZWhZe\fhee\                quite useful in helping to establish joint and
increases the burden on those who seek to                  several liability in tort cases, but he cautioned
protect public health.”                                    that, in practice, a judge would likely hesitate
      Myles Allen noted that a key problem                 to exert joint and several liability against a
WbmWoiYec[iXWYajej^[_iik[e\ZekXj$Ç?\              carbon-producing company if the lion’s share
you grab a scientist off the street and ask                of carbon dioxide in the atmosphere could
whether we could have had this weather event               not be attributed to that company specifically.
without global warming, they will likely say               Nevertheless, he said this kind of accounting
yes, it could have been possible. So the reality           would no doubt inspire more litigation that
is that there will always be a scientist available         could have a powerful effect in beginning to
to fill that role in the court of law.” The vexing         change corporate behavior.
j^_d]"7bb[diW_Z"_iÇjho_d]jecWa[Yb[Whjej^[             Other participants reacted positively to
public that there are two uncertainties. We can            other aspects of Heede’s research. Angela
be very certain about what is happening and                Anderson, director of the climate and energy
yet very uncertain about what is going to hap-             program at the Union of Concerned Scientists,
pen tomorrow or next year.”                                noted for instance that it could potentially
                                                           be useful as part of a coordinated campaign
Attributing Environmental Damage to                        je_Z[dj_\oa[oYb_cWj[Çmhed]Ze[hi$ÈCWho
Carbon Producers                                           Christina Wood agreed, saying the preliminary
Richard Heede, co-founder and director of the              data resonated strongly with her, making her
Climate Accountability Institute, presented a              \[[bb_a[ÇFebbkj[hiZ_Zj^_iWdZj^[od[[Zje
preview of a research project several years in             clean this up.” Other participants noted that
the making, in which he has been quantifying               it could be helpful in the international realm
the annual and cumulative global warming                   by changing the narrative that currently holds
emissions attributable to each of the world’s              nations solely responsible for the carbon emit-
major carbon producers. By closely reviewing               ted by parties within their own borders. Finding
Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 68 of 95


                                          E STA BLISHING ACCO U NTA BILITY FO R C LIMATE C HA NGE DAM AGES   19




       the specific companies responsible for emis-         agreed in principle but said the calculations
       sions, they said, cuts a notably different way.      required, while not complicated, were easy
            One concern raised was that some in the         to get wrong.
       Ç7c[h_YWdc_ZZb[Èc_]^jf[hY[_l[_jWikd\W_h            Whether or not the attribution would hold
       to go after a company that didn’t know carbon        up in court, Stanton Glantz expressed some
       dioxide was harmful for much of the extended         enthusiasm about such a strategy, based on
       period Heede reviewed. To get a sense of this,       his experience with tobacco litigation. As he
       some suggested reaching out to someone               fkj_j"Ç?mekbZX[ikhfh_i[Z_\j^[_dZkijho
       like public opinion specialist Tony Leiserowitz      chose to attack the calculation that one foot
       who could undertake polling to see how such          of flooding in Key West could be attributed to
       research might be received by different seg-         ExxonMobil. They will not want to argue that
       ments of the public.                                 you are wrong and they are really only respon-
            Robert Proctor suggested that the most          sible for one half-foot. That is not an argument
       effective public communication about the             they want to have.” For similar reasons, he
       research would use the simplest formulation          said, tobacco companies have never chal-
       possible. One effective strategy in the fight        b[d][ZZ[Wj^[ij_cWj[i"dej_d]"ÇJ^[_hFHf[e-
       against tobacco, he observed, was equating a         ple tell them not to do that, focusing instead
       year’s production of cigarettes in a particular      on more general denial and other tactics.”
       factory to a number of deaths. Anti-tobacco
       activists determined that there was one              Evidence of Collusion and Prospects
       smoking-related death for every one million          for Constructive Engagement
       cigarettes produced. As Proctor explained,           Participants at the workshop also discussed
       given that the industry made roughly one cent        one other aspect of attribution: the close
       in profit per cigarette, that meant a company        connections among climate change deniers,
       such as Philip Morris made $10,000 in profit         the fossil fuel industry, and even the tobacco
       for every death its products caused. Proctor         companies. John Mashey, a computer scientist
       suggested a similar strategy could be adapted        and entrepreneur who has meticulously ana-
       to link the largest corporate carbon producers       lyzed climate change deniers, presented a
       to specific climate impacts. If numbers could        brief overview of some of his research, which
       be generated for how many deaths per year            traces funding, personnel, and messaging
       were caused by each degree rise in global tem-       connections between roughly 600 individuals
       perature, for instance, a similar case could be      and 100 organizations in the climate change
       made against a particular company that pro-          denial camp.16 Mashey noted that looking
       duced or emitted a known percentage of the           closely at the relationships between these par-
       carbon load contributing to global warming.          ties—via documents, meetings, e-mails, and
            Picking up on this notion, Naomi Oreskes        other sources—can help clarify the extent of
       suggested that some portion of sea level rise        collusion involved in sowing confusion on the
       could be attributed to the emissions caused          issue. Mashey cited, for instance, memos
       by a single carbon-producing company. In             j^Wj^Wl[ikh\WY[Z\hecW'//.ÇYb_cWj[
       [ii[dY["i^[ik]][ij[Z"ÇOekc_]^jX[WXb[je       denial” plan involving most of the major
       say, ‘Here’s Exxon’s contribution to what’s hap-     oil companies (under the auspices of the
       pening to Key West or Venice.’” Myles Allen          American Petroleum Institute) that set the
                 Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 69 of 95


20   E STA B L I S HI NG ACCOUN TABI LI T Y FOR CLI MAT E CH ANGE DA MAGE S




stage for much of the disinformation of the                     Some veterans of the tobacco control
past 10 years.17                                           campaign voiced skepticism, however. Stanton
     A number of participants ultimately                   Glantz recalled two instances in which activists
agreed that the various linkages and attribu-              sought engagement with the industry. In one,
tion data could help build a broad public                  the National Cancer Institute met with tobacco
narrative along the following lines:                       companies to try to persuade them to make
  M[^Wl[Wi[h_ekifheXb[cWii^emdXo                b[iiZWd][hekiY_]Wh[jj[i$ÇJ^[jeXWYYeYec-
    the science)                                           panies used it as an opportunity to undertake
 M[ademj^[f[efb[h[ifedi_Xb[Wh[j^[                 intelligence gathering about health groups and
   same ones responsible for a campaign of                 it was a disaster,” he recalled. Glantz did note
   confusion                                               a fundamental difference between tobacco and
                                                           climate change, however: while tobacco com-
 J^[h[Wh[iebkj_edi"Xkjm[YWdÊj][jje
                                                           panies offer no useful product, he explained,
   them because of the confusion these com-
                                                           ÇJ^[\WYj_im[Zed[[Ziec[\ehce\[d[h]o$
   panies have funded
                                                           Unless other alternative energy firms replace
     Finally, there was some fundamental dis-              the current carbon producers, which seems
agreement over the potential for engagement                unlikely, at some point there will likely have
with the fossil fuel industry. Richard Heede               to be some kind of positive engagement. Less
[nfh[ii[Zefj_c_ic"iWo_d]"Ç?mekbZbel[                 clear, however, is how best to create a political
to envision constructive engagement with                   environment for that engagement to work.”
industry. That would mean convincing them to
participate in a plan that ‘could make life worth
living for future generations.’”
Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 70 of 95


                                           E STA BLISHING ACCO U NTA BILITY FO R C LIMATE C HA NGE DAM AGES   21




    5. Public Opinion and Climate
       Accountability
       The watershed moment was the congressional hearing when
       the tobacco companies lied and the public knew it. If that had
       occurred earlier, the public might not have so clearly recognized
       that the executives were lying. My question is: What do we know
       about how public opinion changed over time?
                                                                                      —Peter Frumhoff




       T
                 hroughout several sessions, workshop        mind without any assistance from the fossil
                 participants discussed and debated          fuel industry or other climate change deniers.
                 the role of public opinion in both
        tobacco and climate accountability. It was           The Importance of Creating a Public
        widely agreed that, in the case of tobacco           Narrative
        control, a turning point in public perception        Jim Hoggan, a public relations expert and co-
        YWc[Wjj^['//*ÇMWncWd^[Wh_d]iÈedj^[           founder of DeSmogBlog.com, explained the
        regulation of tobacco products.18 On this highly     fheXb[cj^_imWo0ÇJ^[fkXb_YZ[XWj[WXekj
        publicized occasion, a broad swath of the            climate change is choked with a smog of
        populace became aware that the heads of the          misinformation. Denial and bitter adversarial
        major tobacco companies had lied to Congress         rhetoric are turning the public away from the
        and the American public. Naomi Oreskes said          issue. Communicating into such high levels of
        tobacco litigation helped make this public nar-      public mistrust and disinterest is tricky. We
        rative possible.                                     need to do some research into a new narra-
             Participants grappled with the question of      tive.” Hoggan emphasized the importance of
        how climate advocates might create a similar         b_da_d]j^[_dZkijhoÊiÇkd`kijc_i_d\ehcWj_edÈ
        narrative for global warming. While there was        back to an overall narrative about sustain-
        a good deal of debate about exactly what such        ability, rather than getting mired in issues of
        a narrative should be, there was widespread          whose fault climate change is and who should
        agreement that the public is unlikely to be          do what to ameliorate the situation. Noting the
        spurred into action to combat global warm-           fact that there is broad and deep support for
        ing on the basis of scientific evidence alone.       clean energy, Hoggan suggested the following
        Furthermore, climate change science is so            dWhhWj_l[0Ç9eWb"e_b"WdZ]WiYecfWd_[iWh[
        complex that skeptics within the scientific          engaging in a fraudulent attempt to stop the
        community can create doubts in the public            development of clean energy.”
                 Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 71 of 95


22   E STA B L I S HI NG ACCOUN TABI LI T Y FOR CLI MAT E CH ANGE DA MAGE S




     Many participants agreed about the                    Here is one possibility for a public narrative:
importance of framing a compelling public
                                                           “Coal, oil, and gas companies are engaging in a
narrative. Dick Ayres added that the simple
act of naming an issue or campaign can
                                                           fraudulent attempt to stop the development of
be important as well. After acid rain legi-                clean energy.”
slation passed in 1990, he recalled, an                                                                          —Jim Hoggan
_dZkijhobeXXo_ijjebZ^_c"ÇOekmedj^_i
fight 10 years ago when you chose to use
the words ‘acid rain.’”
     Paul Slovic, a psychologist and expert                     J^_iZ_\\[hi\hecÇZeec#WdZ#]beecÈ
on risk perception, cited his colleague Daniel             discussions about climate change, which can
Kahneman’s book Thinking, Fast and Slow,                   tend to turn people off rather than instilling
which has shown that people often tend to                  dread. The difference is that climate change
make snap judgments rather than stopping to                risks seem diffuse—distant in both time and
analyze.19 Though a degree of slow thinking is             location. The situation is even more compli-
necessary to comprehend climate change, he                 cated, Slovic added, by the fact that when
said, people instead tend to go with their quick           people receive a benefit from an activity, they
first impressions.                                         are more inclined to think the risk that activ-
      Having reviewed two boxes of documents               ity carries is low. If they receive little benefit,
obtained from tobacco marketers by the                     they tend to think the risk is higher. As he
Justice Department for its RICO case against               [nfbW_d[Z"ÇJ^[WYj_l_j_[ij^WjYedjh_Xkj[je
the tobacco companies, Slovic became con-                  climate change are highly beneficial to us. We
vinced that the industry was decades ahead of              love them; we are addicted to them.” That, he
academic psychologists in understanding the                said, makes the problem of communicating the
interplay of emotion and reason in decision                dangers of climate change all the more difficult.
making. The sophistication of the cigarette
makers’ approach showed, he said, in the                   Reaching People “Where They Live”
effectiveness with which they used images                  Several participants emphasized the phenom-
of beautiful people doing exciting things, or              enon of cultural cognition, including work on
mehZib_a[ÇdWjkhWbÈWdZÇb_]^jÈj^WjYedl[o[Z            j^[ikX`[YjXo:WdAW^WdWjOWb[BWmIY^eeb$20
health (in response to mounting evidence of                Cultural cognition research suggests that we
smoking’s link to lung cancer).                            all carry around with us a vision of a just social
      Slovic emphasized that there are huge dif-           order for the world in which we live. Kahan’s
ferences between tobacco and climate risks.                work identifies a major division between those
Ç;l[ho^WpWhZ_ikd_gk["m_j^_jiemdf[hiedWb-            who tend toward a worldview based on struc-
_jo"iejeif[Wa"È^[iW_Z$Ç:e[i_jfei[Wh_ia          ture and hierarchy, and those who tend toward
to future generations? Does it evoke feelings of           a worldview based on egalitarianism. Another
dread? Those differences can make an impact                axis is individualism versus communitarian-
on strategy.” The feeling of dread, specifically,          ism (i.e., whether a higher value is placed on
was an important feature in people’s percep-               the welfare of the individual or the group). In
tion of tobacco risks, since they equated smok-            Kahan’s conception, all of us have a blend of
ing with lung cancer.                                      such attributes.
        Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 72 of 95


                                                    E STA BLISHING ACCO U NTA BILITY FO R C LIMATE C HA NGE DAM AGES   23




                     Attitudes on climate change are highly           while 80 percent of those in the hierarchical/
                correlated with these views. As a result, it is       individualist camp believe experts disagree
                difficult to change people’s views on the issue       about climate change. To overcome that bar-
                because, when they receive information, they          rier, UCS staff responsible for communicating
                tend to spin it to reflect their favored world-       about climate change began experimenting, in
                view. In light of this research, several par-         one case addressing an issue of great concern
                ticipants expressed concern that a revelation         to a very specific constituency: the correlation
                about documents from oil companies might              between August high school football practices
                not work to change many minds, given the              in Texas and an increase in heat stroke among
                power of such pre-existing worldviews.                the student athletes.
                     Brenda Ekwurzel, a climate scientist at                This effort, launched to coincide with the
                the Union of Concerned Scientists (UCS),              first week of football practice in Texas and
                recounted her organization’s experience               Oklahoma, proved remarkably successful,
                with this variable, explaining that UCS, as a         Ekwurzel said, drawing local media attention in
                science-based organization, contends with an          a region the organization rarely reached. It also
                Ç_d\ehcWj_ed\_h[^ei[Èm^[d_jYec[ijeYb_-         encouraged commentary from a different set
                cWj[Y^Wd][$7ii^[fkj_j"ÇM[bel[ZWjW$M[        of voices than those who normally talk about
                scientists tend to focus on the frontal lobe and      global-warming-related issues, such as medi-
                we need communications folks to remind us             cal professionals. It may have been a coinci-
                that there are other parts of our brain too.” She     dence, Ekwurzel admitted, but within six weeks
                said she always wants to begin a discussion by        of this campaign the state of Texas decided
                iWo_d]"ÇB[jÊijWbaWXekjYb_cWj[Y^Wd][$È8kj       to scale back high school football practices in
                that, it turns out, is not necessarily the best       the summer—and the message about the con-
                starting point—she has learned that it’s better       sequences of warmer summers in the region
                jeijWhjm_j^0ÇB[jÊijWbaWXekjm^WjoekYWh[       reached a largely untapped audience for UCS.21
                about most.” The answer is likely to be family,
                friends, livelihood, health, and recreation.          Identifying Wrongdoers
                     Ekwurzel highlighted polling data that           Participants at the workshop also discussed
                have shown some 77 percent of people in               the benefits and risks associated with identify-
                Kahan’s egalitarian/communitarian sector              ing wrongdoers as part of a public narrative.
                believe experts agree about climate change,           Some participants, such as Paul Slovic, argued
                                                                      that this could prove an effective strategy.
                                                                      Slovic cited research by Roy Baumeister and
                                                                      Brad Bushman suggesting that, when it comes
Every hazard is unique, with its own personality,                     jec[iiW][i"ÇXWZ_iijhed][hj^Wd]eeZÈÆW
so to speak. Does it pose a risk to future                            finding that helps explain the tendency toward
generations? Does it evoke feelings of dread?                         negative advertising in political campaigning.22
Those differences can make an impact on                               9bWkZ_WJ[XWbZ_iW_Zi^[X[b_[l[ZÇj^[h[_iW
                                                                      big difference between convincing people there
strategy.
                                                                      is a problem and mobilizing them. To mobilize,
                                                 —Paul Slovic         people often need to be outraged.”
                 Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 73 of 95


24   E STA B L I S HI NG ACCOUN TAB I LI T Y FOR CLI MAT E CH ANGE DA MAGE S




     On the other hand, several of the public               I am concerned about so much emphasis on legal
ef_d_ed[nf[hjiYWkj_ed[Zj^WjÇWh]kc[dj
                                                            strategies. The point of departure is a confused,
tends to trigger counter-argument.” By con-
trast, they pointed out, emotional messages
                                                            conﬂicted, inattentive public. Are legal strategies
ZedÊjj[dZjejh_]][hYekdj[h#[cej_edi$Ç7Xki[             the most effective strategies? I believe they are
Xh[[ZiWXki["È[nfbW_d[Z:WdOWda[bel_Y^"Ye#               important after the public agrees how to feel
founder of Public Agenda, a nonpartisan group               about an issue. Then you can sew it up legally.
devoted to public opinion research and citizen
                                                            Legal strategies themselves are a double-edged
[ZkYWj_ed$Ç?dj^_iYWi["oek^Wl[_dZkijho
being abusive. But you do not want to demon-
                                                            sword. The more adversarial the discourse, the
ize the industry. The objective ought to be to              more minds are going to be closed.
have the public take this issue so seriously that                                                           —Daniel Yankelovich
people change their behavior and pressure
industry to alter their current practices. In the
end, we want industry to be more receptive to
this pressure, not less.”                                        :WdOWda[bel_Y^WbieZ[iYh_X[Z^_ij^[eho
     For this reason and others, several                    e\j^[ÇfkXb_Yb[Whd_d]Ykhl["Èm^_Y^^ebZij^Wj
participants expressed reservations about                   public opinion moves through three recogniz-
implementing an overly litigious strategy at                able phases on issues like smoking or climate
this political moment. Perhaps the strongest                Y^Wd][$J^[\_hij_ij^[ÇYediY_ekid[ii#hW_i_d]È
fhefed[dje\j^_il_[mmWiOWda[bel_Y^"m^e                phase, during which the media can help dramat-
[nfbW_d[Z"Ç?WcYedY[hd[ZWXekjieckY^                   ically to draw attention to an issue. This is fol-
emphasis on legal strategies. The point of                  bem[ZXoj^[Çmeha_d]#j^hek]^Èf^Wi["Zkh_d]
departure is a confused, conflicted, inattentive            which things bog down as the public struggles
public. Are legal strategies the most effec-                over how to adapt to painful, difficult change.
tive strategies? I believe they are important               OWda[bel_Y^dej[ZWfWkY_joe\_dij_jkj_edij^Wj
after the public agrees how to feel about an                can help the public work through this phase,
issue. Then you can sew it up legally.” In the              which is frequently marked by the kind of denial
face of a confused, conflicted, and inattentive             and wishful thinking recognizable today in pub-
public, legal strategies can be a double-edged              lic opinion about climate change. He argued
imehZ"^[Yedj_dk[Z0ÇJ^[ceh[WZl[hiWh_Wb                 that only when the public begins to move into
the discourse, the more minds are going to be               j^[j^_hZf^Wi[e\Çj^ek]^j\kbfkXb_Y`kZ]c[djÈ
closed.” In response to a comment by Richard                can legal strategies prove most effective and
7oh[i"^em[l[h"OWda[bel_Y^W]h[[Zj^WjW                  ultimately produce laws and regulations.
legal strategy focused on the industry’s disin-                  7i^[[nfbW_d[Z"ÇCoi[di[_im[Wh[dej
formation campaign could help advance public                there yet on climate change. The media has
opinion on global warming, as it did in the case            not been a help. The opposition has been suc-
of tobacco.                                                 cessful in throwing sand in the works. People
     @_c>e]]WdWZl_i[Z"Ç?jÊib_a[j^WjebZWZW][         are just beginning to enter the open-minded
that says, ‘Never get into a fight with a pig in            stage. We are not decades away but I don’t
fkXb_Y$J^[f_]b_a[i_j$OekXej^][jZ_hjo$7dZ"         have enough empirical data. My sense is that it
after a while, people can’t tell the difference.’”          may take about three to five more years.”
Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 74 of 95


                                          E STA BLISHING ACCO U NTA BILITY FO R C LIMATE C HA NGE DAM AGES    25




       The Prospects for a “Dialogic”                           In one interesting example of mobilizing
       Approach and Positive Vision                         public opinion on an issue, Mary Christina
                                                            MeeZZh[mj^[]hekfÊiWjj[dj_edjej^[Çl_Y-
       Given the fact that the climate advocacy
                                                            tory speakers” campaign in World War II.
       community has not yet coalesced around a
                                                            When the U.S. government was contemplating
       Yecf[bb_d]fkXb_YdWhhWj_l[":WdOWda[bel_Y^
                                                            entering the war, the threat of Nazi Germany
       suggested that the topic could be a good can-
       didate for engaging in a relatively new public       seemed too far away to many Americans, who
       ef_d_edj[Y^d_gk[ademdWij^[ÇZ_Wbe]_Y            were reluctant to change their lives to mobilize
       method,” in which representative groups hold-        for war. In response, the government orches-
       ing different views on a subject meet over the       trated a campaign in which some 100,000
       course of a day or more to develop a narra-          speakers, including Wood’s mother and grand-
       tive in an iterative fashion. The benefit of this    mother, made five speeches each day about
       method, he said, is that climate advocates           the need for U.S. involvement.23 Wood sug-
       could essentially work in partnership with the       gested that the campaign helped mobilize the
       fkXb_YÇXo^Wl_d]j^[c^[bfi^Wf[WdWhhWj_l[       American people remarkably quickly.
       that is compelling.”                                     Finally, several participants voiced strong
            OWda[bel_Y^Wh]k[Zj^Wjj^[dWhhWj_l[ckij     support for the need to create a positive vision
       convey deep emotion to cut through the apa-          as part of the public narrative about climate
       thy and uncertainty prevalent in public opinion      change. As Naomi Oreskes put it, citing Ted
       on the issue today, which has made it easier         Nordhaus and Michael Schellenberger’s article
       for the fossil fuel industry to sow confusion. In    ÇJ^[:[Wj^e\;dl_hedc[djWb_ic"È 24ÇCWhj_d
       considering these emotional components of            Luther King did not say, ‘I have a nightmare’!
       the narrative, he noted that anger is likely to      King looked at a nightmare but he painted a
       be one of the major candidates but there may         positive vision. Abolitionists did not say, ‘We
       X[ej^[hiWim[bb"WZZ_d]j^Wj"ÇJ^[dej_ede\      have to collapse the economy of the South,’
       a custodial responsibility and concern also          even if that is what happened. No one wants to
       has deep resonance.” Finding the right public        hear you are a bad person or that the way you
       dWhhWj_l["OWda[bel_Y^ik]][ij[Z"YekbZ^[bf        live is bad.” Lew Branscomb concurred, noting
       accelerate public opinion through the second         j^Wj"ÇJ^[h[^Wi]ejjeX[W\kjkh[f[efb[j^_da
       phase of the curve within the next five years.       is worth struggling for.”
Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 75 of 95
Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 76 of 95


                                            E STA BLISHING ACCO U NTA BILITY FO R C LIMATE C HA NGE DAM AGES   27




    6. Conclusion
       There was widespread agreement among workshop participants
       that multiple, complementary strategies will be needed moving
       forward.




       W
                      orkshop participants unanimous-        build an accessible repository for those docu-
                      ly agreed that the sessions yield-     ments that are obtained.
                      ed a productive and well-timed
       interdisciplinary dialogue. Participants from         Points of Agreement
       the scientific and legal communities seemed           There was widespread agreement among work-
       especially appreciative for the opportunity to        shop participants that multiple, complementary
       engage so intensively with experts outside            strategies will be needed moving forward. For
       their usual professional circles. The only poten-     _dijWdY["_dj[hcie\m^Wjj^[ÇYWdY[hÈWdW-
       tial gaps identified by attendees were a lack of      log for global warming might be, participants
       participants from the insurance industry and          generally accepted the proposition put forth
       a lack of emphasis on the biotic effects of cli-      by Angela Anderson that the answer might
       mate change.                                          differ by region, with sea level rise instilling
             Participants made commitments to con-           the most concern on the coasts, and extreme
       tinue the discussion and collaborate on a             heat proving most compelling in the Midwest.
       number of the efforts discussed at the meet-          Participants also agreed that it is better to
       ing. In particular, several participants agreed to    focus on consequences of climate change hap-
       work together on some of the attribution work         pening now rather than on those projected for
       already under way, including efforts to help          the distant future. Brenda Ekwurzel’s anecdote
       publicize attribution findings in a way that will     about the public’s engagement on the issue of
       be easy for the general public to understand,         high school football was offered as an example
       and build an advocacy component around                of the power that highlighting such immediate
       those findings. Others proposed an informal           consequences can have.
       ikX]hekfjefkhik[:WdOWda[bel_Y^Êiik]][i-               Equally important was the nearly unani-
       tion of using the dialogic method in conjunc-         mous agreement on the importance of legal
       tion with public relations specialists to help        actions, both in wresting potentially useful
       develop an effective public narrative.                internal documents from the fossil fuel indus-
             Participants also made commitments to           try and, more broadly, in maintaining pressure
       try to coordinate future efforts, continue dis-       on the industry that could eventually lead to its
       cussing strategies for gaining access to internal     support for legislative and regulatory respons-
       documents from the fossil fuel industry and its       es to global warming. Some participants stated
       affiliated climate denial network, and to help        that pressure from the courts offers the best
                 Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 77 of 95


28   E STA B L I S HI NG ACCOUN TAB I LI T Y FOR CLI MAT E CH ANGE DA MAGE S




current hope for gaining the energy industry’s              It is possible to see glimmers of an emerging
cooperation in converting to renewable energy.
                                                            consensus on a strategy that incorporates
    :WdOWda[bel_Y^[nfh[ii[ZWm_Z[bo^[bZ
i[dj_c[djm^[d^[dej[Zm^Wj^[YWbb[ZÇW
                                                            legal action with a narrative that creates
process of convergence” over the course of                  public outrage.
the workshop, in which participants with dif-
ferent expertise gradually incorporated broader
f[hif[Yj_l[iedj^[fheXb[cWj^WdZ$Ç?adem?             carbon who will come around.” To accomplish
found the tobacco example and the range                     this, he suggested a strategy that emphasizes
of possible legal strategies very instructive,”             facts and doesn’t impugn motives.
he said.                                                          Brenda Ekwurzel lent some histori-
                                                            cal support to such a view by citing Adam
Unresolved Issues                                           Hochschild’s book Bury the Chains, about the
Perhaps the largest unresolved issues from the              long campaign to end slavery. Hochschild
workshop were some disagreement over how                    noted, she said, that one of the most influen-
adversarial in tone efforts targeting the fos-              tial pamphlets published in the abolitionists’
sil fuel industry should be, and the extent to              fight offered a dispassionate accounting of
which outrage can mobilize the public.                      facts and details about the slave trade gath-
      On the latter point, one participant                  ered from witnesses who had participated in
dej[Z"ÇEkjhW][_i^k][bo_cfehjWdjje][d[h-               it. This publication had no trace of the moral
ate. Language that holds carbon producers                   finger-wagging that had marked virtually all
accountable should be an important part of the              prior pamphlets. Instead, the facts—especially
narrative we create.” But a number of partici-              a famous diagram of a slave ship—carried the
pants expressed reservations about any plans                day and became widely accepted. Women in
j^WjÇZ[ced_p[ZÈj^[\eii_b\k[b_dZkijho$                 the United Kingdom, for instance, soon started
      Myles Allen, for instance, worried that               serving tea using only sugar that had been
jeeWZl[hiWh_WbWjed[ÇYekbZ^WdZWl_Yjehoje            certified as not having come from the slave
the ‘merchants of doubt.’” He explained that                trade.25ÇCWoX["È;amkhp[bik]][ij[Z"Çm[
because the fossil fuel industry’s disinforma-              need an analogous effort to offer certified
tion has effectively muted a large portion of               energy sources from suppliers who do not
j^[[b[YjehWj["ÇEkh\eYkiek]^jjeX[jeXh_d]            spread disinformation.”
as many of these people back to the table and                     Mike MacCracken supported the need to
motivate them to act. We need to somehow                    Çm_dj^[c_ZZb[$È7i^[dej[Z"ÇM[^Wl[^WZ
promote a debate among different parts of the               an international consensus of scientists agree-
legislature to get this happening.”                         ing to key facts since 1990.”
      Lew Branscomb agreed that efforts should                    Angela Anderson said she hoped UCS
not seek to demonize the fossil fuel industry,              could contribute meaningfully to the pub-
dej_d]j^Wj"ÇJ^[h[Wh[Wbeje\YecfWd_[i_d              b_YÊiÇmeha_d]#j^hek]^ÈijW][e\j^[fheY[ii
the oil and auto business, and some of the                  ekjb_d[ZXo:WdOWda[bel_Y^$I^[dej[Zj^Wj
companies will come forward on the good side.               local climate adaptation stories offer a way to
We all need their cooperation. My notion is                 sidestep the controversy, but acknowledged
to try to find people in the industry producing             that it is still an open question whether this
Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 78 of 95


                                            E STA BLISHING ACCO U NTA BILITY FO R C LIMATE C HA NGE DAM AGES   29




       strategy helps people work through the issue                 While many questions like these remain
       and ultimately accept climate science as fact.         unresolved, the workshop made an important
       ÇJ^_i_iekhj^[eho"Èi^[iW_Z"Ç8kjm[ZedÊj         contribution to the quest for answers. And
       have the research yet to prove this.” Anderson         it is possible to see glimmers of an emerg-
       added that many people expect UCS, as a                ing consensus on a strategy that incorporates
       science-based organization, to correct misin-          legal action (for document procurement and
       \ehcWj_edWXekjYb_cWj[iY_[dY[$Ç?ZedÊjmWdj        accountability) with a narrative that creates
       jeWXZ_YWj[j^Wjh[ifedi_X_b_jo"Èi^[iW_Z"ÇWdZ?    public outrage—not to demonize industry, but
       wrestle with this, wondering what is the most          to illuminate the collusion and fraudulent activ-
       effective order in which to do things and the          ities that prevent us from building the sustain-
       right tone?”                                           able future we need and our children deserve.
                         Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 79 of 95


30       E STA B L I S HI NG ACCOUN TAB I LI T Y FOR CLI MAT E CH ANGE DA MAGE S




Endnotes
 1                                                                        13
     Terry, L., et al. 1964. Smoking and health: Report of the                 Rahmstorf, S., and D. Coumou. 2011. Increase of extreme
     Advisory Committee to the Surgeon General of the United                   events in a warming world. PNAS. October 24. Also:
     States. Public Health Service publication no. 1103.                       Coumou, D., and S. Rahmstorf. 2012. A decade of weather
     Department of Health, Education, and Welfare. Online at                   extremes. Nature Climate Change. March 25.
     http://profiles.nlm.nih.gov/ps/retrieve/ResourceMetadata/
                                                                          14
     NNBBMQ.                                                                   Kunreuther, H., and E. Michel-Kerjan. 2009. At war with
                                                                               the weather: Managing large-scale risks in a new era of
 2
     Brown and Williamson. 1969. Internal memo. Online at                      catastrophes. Cambridge, MA: MIT Press.
     http://legacy.library.ucsf.edu/tid/tgy93f00.
                                                                          15
                                                                               Field, C.B., V. Barros, T.F. Stocker, D. Qin, D.J. Dokken, K.L.
 3
     See, for instance: Oreskes, N., and E.M. Conway. 2010.                    Ebi, M.D. Mastrandrea, K.J. Mach, G.-K. Plattner, S.K. Allen,
     Merchants of doubt: How a handful of scientists obscured the              M. Tignor, and P.M. Midgley (eds.). 2012. Managing the risks
     truth on issues from tobacco smoke to global warming. New                 of extreme events and disasters to advance climate change
     Oeha08beeciXkhoFh[ii$7bie0>e]]Wd"@$"WdZH$B_jjb[ceh[$             adaptation: A special report of Working Groups I and II of the
     2009. The climate cover-up: The crusade to deny global                    Intergovernmental Panel on Climate Change. Cambridge, UK:
     warming. Vancouver, Canada: Greystone Books.                              Cambridge University Press.
 4
     Austin v. State of Tennessee. 179 U.S. 343 (1900).                   16
                                                                               See, for instance: Mashey, J.R. Crescendo to Climategate
     Online at http://caselaw.lp.findlaw.com/scripts/getcase.                  cacophony: Behind the 2006 Wegman report and two
     pl?court=us&vol=179&invol=343.                                            decades of climate anti-science. Online at http://www.
 5
                                                                               desmogblog.com/crescendo-climategate-cacophony.
     U.S. Department of Health and Human Services. 2010.
     Medicare national coverage determinations. Online at                 17
                                                                               See: American Petroleum Institute. 1998. Global climate
     http://www.cms.gov/Regulations-and-Guidance/Guidance/                     science communication plan. April. Online at http://www.
     Transmittals/downloads/R126NCD.pdf. Also: U.S. Centers for                euronet.nl/users/e_wesker/ew@shell/API-prop.html.
     Disease Control and Prevention. 2011. Targeting the nation’s
                                                                          18
     leading killer. Online at http://www.cdc.gov/chronicdisease/              Hearing of the U.S. House Energy and Commerce
     resources/publications/aag/osh.htm.                                       Committee, Subcommittee on Health and the Environment,
                                                                               April 14, 1994.
 6
     Proctor, R. 2012. Golden holocaust: Origins of the cigarette
                                                                          19
     catastrophe and the case for abolition. University of California          Kahneman, D. 2011. Thinking, fast and slow$D[mOeha0
     Press.                                                                    Farrar, Straus and Giroux.
                                                                          20
 7
     State of Minnesota and Blue Cross Blue Shield v. Philip                   See, for example: Kahan, D.M., et al. 2012. The polarizing
     Morris et al. 1998. Summary judgment. Online at http://                   impact of science literacy and numeracy on perceived
     publichealthlawcenter.org/topics/tobacco-control/tobacco-                 climate change risks. Nature Climate Change. doi:10.1038/
     control-litigation/minnesota-litigation-and-settlement.                   nclimate1547. Online at http://www.nature.com/nclimate/
                                                                               journal/vaop/ncurrent/full/nclimate1547.html.
 8
     See, for instance: Brandt, A.M. 2007. The cigarette century:
                                                                          21
     The rise, fall, and deadly persistence of the product that defined        Union of Concerned Scientists. 2012. States work to protect
     America$D[mOeha08Wi_Y8eeai$                                           high school football players from extreme heat risk, the
                                                                               leading cause of death and disability among high school
 9
     Ibid.                                                                     athletes. Press release. Online at http://www.ucsusa.org/
10                                                                             news/media_alerts/states-work-to-protect-high-school-
     United Nations Framework Convention on Climate Change.
                                                                               football-1374.html.
     1992. Article 2. Online at http://unfccc.int/essential_
     background/convention/background/items/1353.php.                     22
                                                                               Baumeister, R.F., and B.J. Bushman. 2013. Social psychology
11
     Michaels, D. 2008. Doubt is their product: How industry’s                 and human nature. Wadsworth Publishing Co.
     assault on science threatens your health. Oxford University          23
                                                                               See, for example: U.S. Office of War Information. 1942.
     Press. Also: Proctor 2012.                                                Victory speaker: An arsenal of information for speakers.
12
     United Nations, General Assembly, Human Rights Council.                   Online at http://arcweb.sos.state.or.us/pages/exhibits/ww2/
     2010. Report of the United Nations High Commissioner                      life/pdf/speak1.pdf.
     for Human Rights on the outcome of the seminar address-              24
                                                                               Nordhaus, T., and M. Schellenberger. The death of environ-
     ing the adverse impacts of climate change on the full
                                                                               mentalism: Global warming politics in a post-environmental
     enjoyment of human rights. Twentieth session, agenda
                                                                               world. 2004. Online at http://grist.org/article/doe-reprint.
     items 2 and 3. Online at http://www.ohchr.org/Documents/
     HRBodies/HRCouncil/RegularSession/Session20/                         25
                                                                               Hochschild, A. 2006. Bury the chains$D[mOeha0>ek]^jed
     A-HRC-20-7_en.pdf.                                                        Mifflin Company.
Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 80 of 95


                                           E STA BLISHING ACCO U NTA BILITY FO R C LIMATE C HA NGE DAM AGES   31




       Appendix A: Workshop Agenda

       Climate Accountability, Public Opinion, and Legal Strategies

       Martin Johnson House, Scripps Institution of Oceanography, La Jolla, CA
       June 14–15, 2012




       Workshop Goals


        9ecfWh[j^[[lebkj_ede\fkXb_YWjj_jkZ[iWdZb[]WbijhWj[]_[i\ehjeXWYYeYedjhebWdZ
          anthropogenic climate change. Can we use the lessons from tobacco education, laws, and
          litigation to address climate change?

        ;nfbeh[m^_Y^_cfWYjiYWdX[ceijYecf[bb_d]boWjjh_Xkj[ZjeYb_cWj[Y^Wd]["Xej^
          scientifically and in the public mind, and consider options for communicating the scientific
          understanding of attribution in ways most useful to inform both public understanding and
          mitigation strategies.

        ;nfbeh[j^[Z[]h[[jem^_Y^fkXb_Y_dYbkZ_d]`kZ][WdZ`khoWYY[fjWdY[e\j^[YWkiWb
          relationships of climate impacts to fossil fuel production and/or emissions would increase the
          prospects for an effective strategy for U.S.-focused climate mitigation.

        9edi_Z[hj^[l_WX_b_joe\Z_l[hi[ijhWj[]_[i"_dYbkZ_d]j^[b[]Wbc[h_jie\jWh][j_d]YWhXed
          producers—as opposed to carbon emitters—for U.S.-focused climate mitigation.

        ?Z[dj_\ofhec_i_d]b[]WbWdZej^[hefj_ediWdZiYef[ekjj^[Z[l[befc[dje\ckjkWbbo
          reinforcing intellectual, legal, and/or public strategies to further them.
                 Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 81 of 95


32   E STA B L I S HI NG ACCOUN TABI LI T Y FOR CLI MAT E CH ANGE DA MAGE S




 June 14, 2012

7:45 a.m.       Meet in La Jolla Shores Hotel lobby for shuttle to workshop venue
8:00 a.m.       Coffee, light breakfast
8:30 a.m.       Welcome and charge to participants
9:00 a.m.       Session 1. The Lay of the Land: Key Issues and Concepts
                Five presentations @ five minutes each, with limit of one image/visual aid;
                followed by moderated discussion
                Proctor:7Xh_[\^_ijehoe\j^[jeXWYYemWhi0[f_Z[c_ebe]o"ÇZekXj_iekhfheZkYj"Èb_j_]Wj_edWdZ
                other strategies
                Allen: Climate science and attribution
                Heede: Attribution of emissions to carbon producers
                Pawa: The legal landscape: fundamentals of law, climate change, damages, plaintiffs, and
                defendants
                Slovic: Public opinion and risk perception on tobacco and climate
10:30 a.m.      Break
11:00 a.m.      Session 2. Lessons From Tobacco Control: Legal and Public Strategies
                Three presentations @ seven minutes each, with limit of one image/visual aid; followed by moderated
                discussion
                Sharon Eubanks, Stanton Glantz, Robert Proctor, Roberta Walburn: Litigation, media strategies,
                coordination with grassroots efforts, etc.
                Key issue: What lessons can we draw from the history of public and legal strategies for
                controlling tobacco that might be applicable to address climate change?
12:30 p.m.      Lunch
1:30 p.m.       Session 3. Attribution of Impacts and Associated Damages to Carbon and
                Climate Change: State of the Science and Expert Judgment
                Two presentations @ less than 10 minutes each; followed by moderated discussion
                On science: Myles Allen and Claudia Tebaldi
                Lead discussant: Mike MacCracken
                Key issue: What impacts can be most compellingly attributed to carbon and climate change?
3:00 p.m.       Break
3:15 p.m.       Session 4. Climate Legal Strategies: Options and Prospects
                Three presentations @ seven minutes each; followed by moderated discussion
                Presenters: Matt Pawa, Mims Wood, Richard Ayres
                Key issues: What potential options for U.S.-focused climate litigation appear most promising?
                To what extent would greater public (including judge and jury) acceptance of the causal
                relationships of climate impacts to fossil fuel production and/or emissions enhance the
                prospects for success?
Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 82 of 95


                                              E STA BLISHING ACCO U NTA BILITY FO R C LIMATE C HA NGE DAM AGES   33




5:00 p.m.    Wrap up
             Shuttle service will be provided for the return trip to the hotel
6:30 p.m.    Drinks and dinner at the home of Lew and Connie Branscomb
             Shuttle will be provided from La Jolla Shores Hotel


 June 15, 2012

7:45 a.m.    Meet in La Jolla Shores Hotel lobby for shuttle to workshop venue
8:00 a.m.    Coffee, light breakfast
8:30 a.m.    Session 5. Attribution of Emissions to Carbon Producers
             Presentation @ 10 minutes; followed by moderated discussion
             Heede: Carbon majors analysis
             Lead discussant: Matt Pawa
             Key issue: Can new analyses increase the prospect for holding major carbon producers legally
             and publicly accountable?
9:30 a.m.    Session 6. Innovative Strategies for Climate Accountability
             One to two presentations @ seven minutes each; followed by moderated discussion
             Jim Hoggan, John Mashey
             Key issues: What potential options for U.S.-focused climate litigation appear most promising?
             To what extent would greater public (including judge and jury) acceptance of the causal
             relationships of climate impacts to fossil fuel production and/or emissions enhance the
             prospects for success? What types of non-litigation public pressure might enhance their
             prospects for success?
11:00 a.m.   Break
11:15 a.m.   Session 7. Public Opinion and Climate Accountability
             Moderated discussion drawing from key perspectives in public opinion
             Speakers::WdOWda[bel_Y^"FWkbIbel_Y"8h[dZW;amkhp[b
             Key issues: What is the role of public opinion in climate accountability?
12:45 p.m.   Lunch
2:00 p.m.    Session 8. Discussion, outcomes, next steps
4:00 p.m.    Wrap up
             Shuttle service will be provided for the return trip to the hotel
7:30 p.m.    Drinks and dinner at La Jolla Shores Hotel restaurant
                 Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 83 of 95


34   E STA B L I S HI NG ACCOUN TAB I LI T Y FOR CLI MAT E CH ANGE DA MAGE S




Appendix B: Participants

Climate Accountability, Public Opinion, and Legal
Strategies Workshop

June 14–15, 2012




Workshop Organizers                                         Workshop Participants
Naomi Oreskes                                               Myles Allen
Professor of History and Science Studies,                   Professor of Geosystem Science, School
University of California–San Diego                          of Geography & the Environment,
Adjunct Professor of Geosciences, Scripps                   University of Oxford
Institution of Oceanography                                 Environmental Change Institute, Oxford University
                                                            Centre for the Environment
Peter C. Frumhoff
Director of Science and Policy,                             Richard (Dick) E. Ayres
Union of Concerned Scientists                               Attorney, The Ayres Law Group
Cambridge, MA                                               Washington, DC

Richard (Rick) Heede                                        Brenda Ekwurzel
Principal, Climate Mitigation Services                      Climate Scientist and Assistant Director
Co-Founder and Director, Climate                            of Climate Research and Analysis,
Accountability Institute                                    Union of Concerned Scientists
Snowmass, CO                                                Washington, DC

Lewis M. Branscomb                                          Sharon Y. Eubanks
Aetna Professor of Public Policy and                        Advocates for Justice, Chartered PC
Corporate Management (emeritus), John                       Senior Counsel, Sanford Wittels & Heisler, LLP
F. Kennedy School of Government, Harvard                    Washington, DC
University
                                                            Stanton A. Glantz
Angela Ledford Anderson                                     Professor of Medicine, University of
Director, Climate and Energy Program,                       California–San Francisco
Union of Concerned Scientists                               University of California Center for
Washington, DC                                              Tobacco Control Research & Education
Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 84 of 95


                                                                E STA BLISHING ACCO U NTA BILITY FO R C LIMATE C HA NGE DAM AGES           35




                         James (Jim) Hoggan                                         Claudia Tebaldi
                         President, Hoggan & Associates                             Research Scientist, Climate Central
                         Vancouver, BC                                              Boulder, CO

                         Michael (Mike) MacCracken                                  Jasper Teulings
                         Chief Scientist for Climate Change                         General Counsel/Advocaat, Greenpeace
                         Programs, Climate Institute                                International
                         Washington, DC                                             Amsterdam

                         John Mashey                                                Roberta Walburn
                         Techviser                                                  Attorney
                         Portola Valley, CA                                         Minneapolis, MN

                         Joseph (Joe) Mendelson III                                 Mary Christina Wood
                         Director of Policy, Climate and Energy                     Philip H. Knight Professor and Faculty
                         Program, National Wildlife Federation                      Director, Environmental and Natural
                         Washington, DC                                             Resources Law Program, University of
                                                                                    Oregon School of Law
                         Matt Pawa
                         President, Pawa Law Group, PC                              Daniel (Dan) Yankelovich
                         Founder, The Global Warming Legal                          Chair and Co-Founder, Public Agenda
                         Action Project                                             San Diego, CA
                         Newton Centre, MA
                                                                                    Rapporteur
                         Robert N. Proctor
                         Professor of the History of Science,                       Seth Shulman
                         Stanford University                                        Senior Staff Writer, Union of
                                                                                    Concerned Scientists
                         Paul Slovic                                                Cambridge, MA
                         Founder and President, Decision Research
                         Eugene, OR
      ©Brenda Ekwurzel




                         Pictured (L to R): Stanton Glantz, Richard Heede, Roberta Walburn (obscured), James Hoggan, Sharon Eubanks,
                         Peter Frumhoff, Richard Ayres (obscured), Angela Anderson, Mary Christina Wood, Lewis Branscomb, Claudia
                         Tebaldi, Brenda Ekwurzel, Naomi Oreskes, Robert Proctor (obscured), Joseph Mendelson, Seth Shulman, John
                         Mashey (obscured), Myles Allen, Alison Kruger, Michael MacCracken. Not pictured: Matt Pawa, Paul Slovic, Jasper
                         Teulings, Daniel Yankelovich.
            Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 85 of 95




Two Brattle Square         1626 Gateway Road
Cambridge, MA 02138-3780   Snowmass, CO 81654-9214
(617) 547-5552             (970) 927-9511
Website: www.ucsusa.org    Website: www.climateaccountability.org        ©October 2012
                                                                         Union of Concerned Scientists and
                                                                         Climate Accountability Institute
Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 86 of 95




         Exhibit 5
Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 87 of 95
Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 88 of 95




         Exhibit 6
Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 89 of 95
Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 90 of 95




         Exhibit 7
                            Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 91 of 95

Siegel, Kim (DOJ)

From:                          David J. Hayes <david.hayes@nyu.edu >
Sent:                          Friday, August 25, 2017 12:51 PM
To:                            Eleanor.Blume@doj.ca.gov; PerryZR@ct.gov; Roberts, LaKresha S (DOJ);
                               Natalie.Ludaway@dc.gov; Joshua.A.Wisch@hawaii.gov; ASpillane@atg.state.il.us;
                               Eric.Tabor@iowa.gov; Latasha.Buckner@ky.gov; Linda.Pistner@maine.gov; Brian
                               Mahanna; Mike.Firestone@state.ma.us; MMCCL@ago.state.ms.us; MBaca@nmag.gov;
                               SDearmin@ncdoj.gov; BThomas@ncdoj.gov; Kamala.H.Shugar@doj.state.or.us;
                               JRadosevich@attorneygeneral.gov; DWade@attorneygeneral.gov;
                               MFischer@attorneygeneral.gov; MLenz@riag.ri.gov; Natalie.Silver@vermont.gov;
                               KOHolleran@oag.state.va.us; KateK@atg.wa.gov
Cc:                            David J. Hayes; Elizabeth Klein
Subject:                       State Energy & Environmental Impact Center
Attachments:                   State Impact Center Staff Attorney Position Description.docx




               State Energy &
               Environmental Impact Center
               NYU School of Law



To:     State OAG Leaders [list kindly provided by Brian Mahanna] [please share this email with your Attorney
General]




From: David J. Hayes




Re:     State Energy & Environmental Impact Center at the NYU School of Law




I hope that you received word about the formation of the State Energy & Environmental Impact Center (State
Impact Center) at the NYU School of Law. NYU issued a press release on the formation of the Center, and it
also was referenced in recent articles in the Washington Post and in Greenwire .




I am writing to give you and your Attorney General more information about the new State Impact Center.

The goal of the State Energy & Environmental Impact Center is to enhance the resources that your office has to
champion your citizens' interests in clean energy, climate change and environmental matters . We admirer the
                                                            1
                               Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 92 of 95
vitally important work that you have been doing in this area and are dedicated to giving more support to you,
and other Attorneys General - regardless of party affiliation -- who pursue clean energy, climate change and
environmental issues.

As explained on our NYU web site , the State Impact Center look s forward to providing assistance to intere sted
A Gs in a number of way s.

First , our Center will have three full time attorney s who will be available to provide direct legal assi stance to
interested AGs on specific administrative , judicial or legislative matters involving clean energy , climate change ,
and environmental interests of regional and national significance. We look forward to developing a working
relationship with your offices and serving as a source of ideas, materials , and contacts on these matters. In that
regard , we will maintain a set of on-going relationships with advocates working in the area, and we also are
identifying pro bono service s that may be available to your offices on individual matters. We are engaged with
ethics experts and individuals in some of your offices to ensure confidentiality and work product privilege for
matters that State Impact Center attorneys work with you on.

Second, our Center will have a full time communications expert experienced in the clean energy, climate and
environmental field to work with, and help leverage , the communications resources in your offices. It is a
primary goal of the State Impact Center to draw regional and national attention to the important clean energy ,
climate and environmental initiatives that your offices are pursing.

Third, we have funding to recruit and hire 10 NYU fellows who will serve as Special Assistant A Gs, working as
part of the state OAG's staff. It's in everyone's interest that we work with the relevant AGs and hire these
lawyers as soon as practicable.




I have inserted below language from our website which lays out the process for placing NYU fellows as
SAAGs. Please note the September 15 application date. This deadline is coming up quickly. We set a short
deadline at the request of several A Gs who are anxious to get the process for placing NYU Fellows into AG
offices as soon as possible.



       How to Hire an NYU Fellow



       The State Impact Center is announcing an opportunity for state attorneys general to recruit and hire a
       limited number ofNYU Fellows with five to 10 years of experience in clean energy , climate change ,
       and environmental issues as special assistant attorneys general (SAAGs). These SAAGs would be
       available for a two-year period to provide a supplemental , in-house resource to attorneys general and
       their senior staffs on clean energy , climate change and environmental matters of regional and national
       importance.



       State attorneys general who are selected for this program will work cooperatively with the State Impact
       Center to recruit and hire NYU Fellows as SAAGs. NYU Law will pay the salaries of the SAAGs , and
       the State Impact Center will provide ongoing support to the SAAGs and their offices. Once hired,
       however , the SAA Gs ' duty of loyalty shall be to the attorney general who hired them.
                                                              2
                      Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 93 of 95

Basic Eligibility Requirements and Application Process



The opportunity to potentially hire an NYU Fell ow is open to all state attorneys general who
demonstrate a need and commitment to defending environmental values and advancing progressive
clean energy, climate change, and environmental legal positions. Initial funding will support a limited
number of NYU Fellows in state attorneys general offices for a two-year term, with the possibility of
adding additional NYU Fellows in year two of the program.



Candidates who are approved by the attorneys general and the State Impact Center will receive offers to
serve as SAA Gs ( or the equivalent appropriate title within the office) from the attorneys general, based
on an understanding that they will devote their time to clean energy, climate change and environmental
matters.



Interested state attorneys general should prepare an application as detailed below and return it
to stateimpactcenter@nyu.edu no later than Friday, September 15, 2017.



The State Impact Center will review all applications received for completeness and will contact
attorneys general if additional information is needed. State Impact Center staff are available for
questions regarding this program.



Application Requirements



To be considered for the NYU Fellows /SAAG program, an application must contain the following:



1. Program Eligibility and Narrative

State attorneys general should describe the particular scope of needs within their offices related to the
advancement and defense of progressive clean energy, climate change, and environmental matters.
Relevant details include the extent to which funding or other capacity constraints have limited the ability
to work on these issues or how additional dedicated support could help advance the work of the state
attorney general on behalf of his or her constituents.

Priority consideration will be given to state attorneys general who demonstrate a commitment to and
acute need for additional support on clean energy, climate change, and environmental issues of regional

                                                     3
                                 Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 94 of 95

          or national importance, such as those matters that cross jurisdictional boundaries or raise legal questions
          or conflicts that have nationwide applicability .

       2. Program Structure
       Applications should include specific details about the scope of expertise the state attorney general needs
       in a SAAG to advance his or her priorities. Details should also be provided about how the SAAG would
       be incorporated into the Office of the Attorney General, including the relevant internal reporting
       structure .

       3. Budget Proposal and Confirmation of Authority
       To be considered complete, applications must identify a proposed salary (or range) for a SAAG, with an
       explanation of how it would conform with the existing salary structure in the state AG office .

       Applications also should identify any state-specific limitations or requirements governing the
       appointment of an employee paid by an outside funding source, and include a written confirmation that
       the attorney general has the authority to hire an NYU Fellow as a SAAG (or equivalent title) .

       Application Review

       Complete applications will be reviewed on an expedited basis, with decisions on proposed placements of
       NYU Fellows made as soon as practicable thereafter . Proposed placement decisions will be made by the
       executive director of the State Impact Center, in consultation with the advisory council. Approximately
       10 NYU Fellow slots for five to seven states are expected to be available for the first year of the
       program. Additional slots may be available in subsequent years.

          Once agreements are finalized, the State Impact Center will coordinate directly and immediately with
          state attorneys general to identify , recruit , and extend SAAG offers to appropriate candidates, with a
          goal to have SAAG hires in place by the end of 2017.

       The State Impact Center will provide ongoing support to the SAAGs . The State Impact Center ' s support
       will not be limited , however, to those AG offices that include NYU Fellows . Where appropriate and
       upon request, and consistent with available resources , the State Impact Center will work with all
       attorneys general who are pursuing clean energy, climate change, and environmental initiatives.

Finally , please note that the State Energy & Environmental Impact Center ' s attorneys and communications staff
will be located in Washington, D.C. Our offices are at 1616 P Street NW, near DuPont Circle. (The 10 Special
Assistant AGs , of course , will be located in the host AG ' s offices.)

I am heading up the Center, and Liz Klein is the Deputy Director. You can reach us at David.Hayes@nyu.edu
and Elizabeth.Kline@nyu.edu . We are in the process of hiring an additional attorney and our full-time
communications staff. I am attaching a job descriptions for the attorney position in case you have any
recommendations.

Our Center will guided by a distinguished Advisory Council , chaired by Richard (Ricky) Revesz, the Dean
Emeritus of the NYU School of Law. The Advisory Council also includes two former State Attorneys General,
Anne Milgram (New Jersey) and Bruce Babbitt (Arizona) , as well as Dan Firger , environmental program officer
for Bloomberg Philanthropies.

If you have any questions , please do not hesitate to contact Liz Klein or me via email or by phone .

Thanks.
                                                                4
                           Case 3:20-cv-01555-JCH Document 1-1 Filed 10/14/20 Page 95 of 95




Davicl J. Hayes
Executive Director
State Energy & Environmental Impact Center
NYU School of Law
clo Resources for the Future
1616 P Street, NW
Washington, DC 20036
Cell: 202-258-3909
Personal email: davidjhayes0 l@gmail.com
Twitter: @djhayes0 1




David J. Hayes
Executive Director
State Energy & Environmental Impact Center
NYU School of Law
cl o Resources for the Future
1616 P Street, NW
Washington , DC 20036
Personal email: davidjhayes0 l@gmail.com
Twitter: @djhayes0 1




                                                          5
